 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPrentice-Hall, Inc.andDistrict65, United Automo-bile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIO. Case 22-CA-11259July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn November 19, 1984, Administrative LawJudge Robert T. Snyder issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel and theCharging Party filed briefs in response to the Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The judge'sdecision contained several minor errors which do notaffect his analysis or our decision: (I) In sec. 11,C, the judge erroneouslystated that Michael Senick acted as the primary negotiator for the Unionin its negotiations for a second LLSD contract. The record reflects thatBernice Krawczyk acted as the primary spokesperson in that negotiation.(2) In sec.II,D,9, the judge inadvertently identified an employer proposalas having been made on July 12 rather than August 12, as the record re-flects.(3) In sec.11,D,10, the judge stated that the bargaining unit con-sisted of approximately 50 employees"when bargaining first began," al-though the record reflects that there were 50 employees in the bargainingunit at the time of the representation election and is silent with respect tothe number in January 1981 when bargaining commenced. (4) In sec.1I,13,13, the judge stated that the secondLLSDcontract had been signed"even as the CSD negotiations continued." The record reflects that thesecond LLSD contract was reached some 6-1/2 months after the CSDnegotiations had been broken off.(5) In sec.11,E, fn. 83, the judge inad-vertently used October 18 rather than November 18 as the date on whichthe Respondent filed its RM petition.2We disavow the judge's statementin fr,. 27 ofhis decision that asearly as June It, 1981, the parties reached impasse on the management-rights issue,and his statement in fn. 93 that the Respondent's allegeddelay in scheduling or attending bargaining meetings reflects on its moti-vation.Further, we disavow the judge's reliance on the manner in whichthe Respondent's counsel conducted direct and cross-examination of wit-nesses during the hearing either as a basis for discrediting JosephKelly'stestimony or as evidenceof theRespondent's bad-faith bargaining.In addition,although we adopt the judge's finding that the Respondenthad asked the Union to poll employees on the issue of the waiver of cer-tain Sec.7 rights, we find it unnecessary,inview of our disposition ofthe case, to address this matter.Accordingly,we do not rely on thejudge's discussion ofNLRB Y. Magnavox,415 U.S.322 (1974), andRomaPaper Products,220 NLRB 519 (1975),as it relatesto this waiver issue.In adopting the judge's conclusion that the Re-spondent engaged in bad-faith bargaining, we havestrictly applied the principles set forth inReichholdChemicals,288 NLRB 69 (1988). We therefore dis-avow any reliance on the judge's reasoning to theextent that it may suggest that we will scrutinizewage offers to see if they are sufficientlygenerous,that we would require some substantial explanationfor every concession that an employer declines tomake, or that we believe that an employer is bar-gaining inbad faith if it does not offer all the bene-fits to one bargaining unit that it has offered to an-other.We agree, however, that it is reasonable to inferfrom the totality of the evidence that the Respond-ent had no real intent to reach a collective-bargain-ing agreement with the Union. Rather, it behavedas if it was counting on the chance that the slimmajority by which the Union won the election (afact the Respondent's negotiator commented onmore than once) and the passage of the certifica-tion year without any real prospect of a contractwould culminate in a sufficient expression of em-ployee dissatisfaction to permit the Respondent todo what it finally did when the certification yearended-withdraw recognition on the basis of an as-serted good-faith doubt of union majority.It is important to recognize at the outset that theemployees possess, by virtue of the Union's certifi-cation, the right to strike or negotiate or both overevery workplace grievance and to demand that theEmployer give advance notice and a meaningfulopportunity to bargain over any change it makes intheworking conditions of unit employees (otherthan those basic shifts in the shape or direction ofthe business that are not mandatory subjects of bar-gaining).An employer of course may seek waiversthatwill eliminate or restrict the exercise of theserights during the term of a contract, but the Re-spondent's demands for sweeping waivers-viewedin the light of what it was offering in exchange-simply are not the behavior of an employer who istrying to achieve a collective-bargaining agree-ment. In this connection, we agree with the judgethat the combination of the Respondent's proposalson management rights, grievance and arbitration,"sole recourse," and prohibitions against strikesrendered substantial portions of the proposed con-tract virtually unenforceable.Finally,our basis for inferring bad faith isstrengthened by the Respondent's tactic of pretend-ing to concede on some matter particularly object-ed to by the Union, while retaining essentially thesame provision in another clause in the Respond-ent's overall contract proposal (or transferring theprovision to another clause), e.g., its deletion from290 NLRB No. 79 PRENTICE-HALL, INC.the seniority article of disciplinary action as aground for loss of seniority while effectively retain-ing it in the Rules and Corrective Discipline arti-cle.This method of bargaining tended to stretchout the negotiations because it produced renewedcontroversies over old ground.In sum,we acknowledge that the Respondent'snegotiators appeared regularly at the bargainingtable and that the negotiations resulted in move-ment and agreement on some subjects, but we arepersuaded by the totality of the record evidencethat the Respondent was not negotiating in goodfaithwith a view to trying to reach a completeagreement with the Union.ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Prentice-Hall, Inc., EnglewoodCliffs,New Jersey,itsoffi-cers,agents,successors,and assigns,shall take theaction set forth in the Order.William F. Grant, Esq.,for the General Counsel.James D. Madigan IIIandJohn D. Canoni, Esgs. (Town-ley & Updike),of New York, New York, for the Re-spondent.DECISIONSTATEMENT OF THE CASEROBERT T.SNYDER,Administrative Law Judge. Thiscase was tried before me in Newark,New Jersey, onSeptember 13, 14, 16, 22,23, and 28,1982.The com-plaint,which issued on January 13, 1982,'alleges thatPrentice-Hall,Inc.(Prentice-Hall,Company, or Re-spondent)violated and is violating Section 8(a)(1) and (5)of the National Labor Relations Act (the Act), by nego-tiatingwith District 65, United Automobile,Aerospaceand Agricultural ImplementWorkers of America (theUnion or District 65)in bad faith and with no intentionof entering into any final or binding collective-bargainingagreement,and by withdrawing and withholding recog-nition from the Union.In its answers to both the originaland amended complaint,Respondent denied the conclu-sionary allegations of violationof the Act.The GeneralCounsel and Respondent each filed posthearing briefs.On the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe posthearing briefs filed by the parties,Imake the fol-lowingiAnother complaint,inCase 22-CA-I1298,with the same ChargingParty and issued against the same Respondent,was first consolidated forhearing with the instant complaint by order and issuance of an amendedcomplaint on January 25, 1982,and then later ordered severed by the Re-gional Director on motion made by Respondent.FINDINGS OF FACT6471.JURISDICTION AND LABOR ORGANIZATION STATUSRespondent is a corporation2 engaged in the publica-tion,sale, and distributionof booksand other printedmatter.At all times material it has maintained its princi-pal officeand place of business in EnglewoodCliffs,New Jersey,the only facility involved in this proceed-ing.Annually,Respondent,in the course and conduct ofits business operations,publishes,sells, and distributes atthe EnglewoodCliffs facilitybooks and other printedproducts valued in excessof $50,000, of whichbooks andother printed products valued in excessof $50,000 areshipped from the facility in interstate commerce directlyto points outside the Stateof New Jersey.Respondentadmits,and I find,that Prentice-Hall is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.Respondent admits, and I find,that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. The Union's BargainingHistory with Prentice-HallBy the time District 65 organized the compositionservices department(CSD orthe unit),ithad already or-ganized two other units at Prentice-Hall: a small clericalunit in a subsidiary just outside Boston,and the attorney-editors in the looseleaf services division(LLSD)locatedin Paramus,New Jersey.The clerical unit had signed itsfirstbargaining agreement in September 1980, and theLLSD's first contract was in effect from June 1, 1980,untilMay 1, 1982.Negotiations for a second LLSD con-tract began in late March or early April 1982 and, fol-lowing a brief strike immediately following the expira-tion of thefirst agreement,a new agreement was signed.B. The UnitThe CSDwas createdby Prentice-Hall a decadebefore this case arose as an in-house alternative to pri-vate vendors for preparing manuscripts.The depart-ment's employees perform typesetting,proofreading, andpasteup tasksfor which theycompete with outside ven-dors.The overwhelming majority (95-96 percent)of thiswork is performed by outside vendors.In September 1980, the Union filed its petition withthe NationalLaborRelations Board(Board)to representCSD employees.Prentice-Hall and District 65 enteredinto a stipulation for certification upon consent agree-ment for an election that was held on November 6, 1980.Twenty-five of the48 employees who participated in theelection3 voted in favor of representation,and on No-2 Respondentfiled twoanswers,one to the complaint,and another tothe amended complaint.In its answer,Respondent admitted to being acorporation organized under the laws ofNew Jersey,and in its amendedanswer to being a corporation organized under thelaws ofDelaware. Be-cause Respondent admits jurisdiction,and I so find,Ihave not resolvedthis inconsistency.®Apparently,the unit consistedof 50 employeesat the time of theelection.Later,at the time of this litigation,CSD employed only 35 em-ployees 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvember 17, 1980, the Board certified a unit consisting ofall full-time and regular part-time advertising productioncoordinators, camera operators, compositors, pasteup art-ists, system operators, quality control personnel, controlclerks, and proofreaders employed by the Employer initsCSD at its Englewood Cliffs, New Jersey facility butexcluding all managerial employees, confidential employ-ees, casual employees, watchmen, guards and supervisorsas defined in the Act, as appropriate for purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.C. Bargaining Participants, Procedures, andRespondent's Notes of the SessionsThroughout the negotiations each party was represent-ed by a chief negotiator accompanied by a negotiatingteam.Michael Senick and Joseph Kelly were the pri-mary negotiators for the Union and Respondent, respec-tively.Kelly was Respondent's vice president in charge ofhuman resources. He had experience as both a negotiat-ing committee member and as the principal spokespersonin contract negotiations for two other employers beforecoming to Prentice-Hall.Prior to becoming employed by District 65, Senick, anattorney, had been an employee in Prentice-Hall's LLSDfor 5-1/2 years.While still an LLSD employee he hadbeen a member of that unit's negotiating committee fortheir first contract. The CSD negotiations represent thefirst time Senick had acted as the chief spokesperson incontract negotiations. He subsequently was the primarynegotiator for the Union in its successful negotiations fora second LLSD contract.4Kelly's committee was comprised of John Canoni, apartner at the law firm of Townley & Updike, with ex-tensivebackground in contract negotiations;PeterAschoff, manager of CSD; Michael Sweet, a participantinfirstcontract negotiations between Respondent andLLSD; and James Madigan, an associate with Townley& Updike with no previous experience in collective bar-gaining.This committee remained intact throughout thecourse of the negotiations, although not all memberswere present at all sessions.Senick's committee consisted primarily of unit employ-ees and its composition- varied from one meeting to thenext.Bernice Krawczyk also attended some of the ses-sions before July 1981. She was in charge of District 65'spublishing division and was Senick's supervisor at theUnion.Negotiations were initiated by Senick by letter in mid-December 1980. Kelly responded to this request by send-ing a letter offering two dates in mid-January for com-mencing bargaining. The parties ultimately met on Janu-ary 22, 1981, and continued to meet at intervals until No-vember 5, 1981.°All reference to the LLSD contract are to the first bargaining agree-ment which was in effect fromJune 1,1980, untilMay 31, 1982, unlessotherwise noted.Early in their negotiations, the parties agreed onground rules for conducting theirmeetings.5 It was alsoagreed that economicissueswould be deferred until laterin the negotiations.At the first session the Union gave Respondent's com-mittee a package of most of its proposals. Over thecourse of the next several sessions these were presentedby various union committee members who explained therationale behind each proposal and answered questions.Respondent later responded by delivering its own pro-posals and an explanation of its rationale for each.Over the course of their meetings, tentative6 agree-ment was reached on many issues,7 but 15 proposals re-mained unsettled when negotiation broke down. Thesewere: management rights, no-strike rules and correctivediscipline,union security, arbitration,wages, seniority,subcontracting, jury duty, medical and lifeinsurance,complete agreement, term of agreement, successors andassigns,holidays for part-timeemployees, and creditunion checkoff.8During the course of negotiations, Michael Sweet, amember of Respondent's negotiations team, made notesof each bargaining session. Kelly relied on these notes torefresh his recollection of the parties' negotiations whenhe testified at the hearing before me. (Tr. 1118.) At theconclusion of Kelly's direct testimony, Respondent pro-duced the notes in response to the General Counsel's re-quest.The General Counsel introduced these notes intoevidence and they were admitted, without limitation, astowhat was said at the meetings. (G.C. Exh. 7, Tr.1127-1130.)In its brief the General Counsel urges that the notes berelied on as an accurate representation of what occurredat the bargaining table. Respondent's counsel, Canoni,confirmed that the notes reflect what transpired at themeetings, "at least as reflected by the minutes." (Tr.1127.) I have noted that the minutes are not necessarilycomplete and have relied on them only when they con-flict with or supplement the testimony given at the hear-ing.D. Areas in Dispute1.Jury dutyOn February 26, the Union presented its proposal forhandling employees called to jury duty:5These included, inter alia, recognition of full authority of Kelly to ne-gotiate andinitial tentative agreements,and the requirement that Pren-tice-Hall's executive committee and a majority of unit memberspresenton behalf of the Union approve and ratify and contract.6 Tentative becausefinalagreementon any single issue was clearlycontingent onagreementon a contract as a whole.rAgreement was reached on 23 proposals between April 1, and No-vember 5, 1981. In the order in which they were agreed on they were:military service, savings clause (April 1); no discrimination, job posting(May 12); visitation rights, probationary period (May 27); access torecords, overtime, information (June 6); recognition, leave of absence(June 11): personal days (June 24); profit sharing (July 16);bulletin board(July 23); bereavement leave (August 12); grievance procedure (Septem-ber 3); sick leave, holidays, severance pay (September 24); other benefits,vacations (October 22); union stewards, workweek (November 5).8A 16th proposal, proposed by the Union on February 12 and dis-cussed briefly on March 12, entitled health and safety, was never raisedagain by the Union. PRENTICE-HALL, INC.649An employeecalled to serveon JuryDuty or toappear as a witness in any legal proceeding shall re-ceive his or her regularweekly salaryduring theperiod of such service.Senick characterized this clause as essentially embodyingthe Company's current policy as expressedin YAYCO.9Respondent'scounterproposal,presented at the May12meeting,limited paid time off for jury duty to 10days,permitted the Company to require verificationfrom the clerk of the court,required 24 hours'notice tothe Company,required the employee to report to workif released from duty during the workday,and was appli-cable only to persons whose'employment exceeded 1year.After some discussion and a union counterproposal,Respondent dropped its 1-year requirement but restrictedjury duty benefits to employees who had completed theirprobationary periods,and substituted"prompt"noticefor its 24-hour notice requirement.By September 3, conflict over this clause centered onthe proposed 10-day ceiling on paid jury duty leave percalendar year.Kelly asserted that this limitation wasconsistentwith the Company's current policy,althoughon cross-examination he admitted that it was not express-ly includedinYAYCO.His explanation for this discrep-ancy was thatYAYCO merelysetforth nonbindingcompany policy but a contractual agreement was obliga-tory and to avoid future misunderstandings should be ex-plicit.Furthermore,Kelly asserted that CSD employeesabused paid absences more than other company employ-ees, and that because the cost to the Company tied intothe total economic cost of the contract as a whole, thecurrent proposal was reasonable.Kelly also stated thathe had no obligation to propose anythingin YAYCO.As previously noted,before becoming a union negotia-tor,Senick had been an employee with Prentice-Hall'slooseleaf editors divisionfor 5-1/2 years.In response toKelly's assertions,he stated that he was never aware ofany time limitation on jury duty benefits during histenure of employment,that no such limitation was im-posed under the termsof YAYCO,and that he wouldnot accept less than what other Prentice-Hall employeesenjoyed.On cross-examination,Kelly, who admitted that therewas no time limit imposed on paid jury duty in theLLSDcontract, reasoned that in the editors'unit 85 per-cent of the employees were attorneys and here not eligi-ble for jury duty.There was no further discussion of the jury dutyclause following the October 22 meeting.2. Successors and assignsAt theMarch 12 meeting,Senick explained that thepurpose behind the Union's proposal was to bind succes-sors and assigns to the terms of the contract and therebyavoid "being transferred into lawsuits"in the event of atransferof CSD.In addition to binding its successors andassign under the clause, Respondent would also be re-9 "YAYCO"isan acronym for "You and Your Company,"which isessentially the Company's benefits handbook.quired to give a 30-day notice of its intention to sell thebusiness and, further,not to sell unless and until the pur-chaser first agreed to accept and assume in writing allterms of the agreement and to continue all existing rightsof the employees.Kelly agreed to return with other lan-guage.On April 21Kelly informed the Union that this issuewas covered by the management-rights clause where theCompany reserved the "sole right to discontinue tempo-rarily or permanently,inwhole or in part,the operationof its business or to sell part or all of such business oper-ation." Under these terms Prentice-Hall would retain theunconditional right to sell or otherwise dispose of itsbusiness.The Union's desire to condition a sale or other transferof CSDon the purchaser's acceptance and assumption inwriting of the contractual terms established by the con-tractwas in direct conflict with Respondent's desire toretain the unabridged right to dispose of this part of itsbusiness.Senick asserted that language binding succes-sors to the contract was common,and Kelly counteredthat it was not in every contract.10On May 12 Kelly offered what was to be Respond-ent's final proposal on this topic.This clause obligatedRespondent to notify the Union 30 days prior to the saleor other disposition of CSD,as had been proposed bytheUnion in its prior proposal.Unlike the Union'sclause,however,it did not bind the successor to the con-tract between CSD and Prentice-Hall and Senick object-ed to it on this basis.Senick presented a new proposal on July 16: "Thisagreement shall inure to the benefit of and bind the par-ties and their successors and assigns."He characterizedthis language as a "very simple clause that's included inmost agreements." 1 1Kelly formulated numerous hypothetical situations andinquired what the application of the clause would be ineach case.It soon became clear that Senick had not an-ticipated all possible scenarios to which the clause mightbe applied.This discussionwas soon terminated bySenick who admitted his lack of competence to respondto Kelly's questions regarding the legal consequences inspecific circumstances.No new proposals on successors and assigns were ex-changed after July 16.Although it was discussed brieflyon three more occasions,12 no further substantive com-ments were made by either party.3.Medical andlife insuranceAmong the Union's initial proposals was a clause con-tinuing theemployee's current level of benefits from theCompany,and addingdental, optical, and prescription10 At least two of agroup of contracts that Respondent offered in evi-dence,in the publishingfield,contain such clauses,WinthropPublishers,Inc, asubsidiary of Respondent,andAmuoSchoolPublication.. Inc." The termsof the proposals in these negotiations were frequentlycomparedwith those finallyagreedon in the LLSDcontract.That col-lective-bargaining agreement contains no provision dealing with succes-sors and assignees.12 July 23and 24 and October 5. 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcoverage equal to or greater than that provided by theUnion's own insurance plan (District65-Security Plan).At the February26 meeting,Senick definedthis topicas an economic area and indicateda preference to deferfurther discussion of theclause until a later date.Howev-er, the Union did turn over a copy of itsinsurance plan,including the coststo the employerassociatedwith it.Senick also responded to questions put tohim by Kellyconcerning the Union's plan dental,optical,and prescrip-tion coverage at theMarch 12session.Senick alsoagreed to supply additional informationsoKelly couldcompare the union plan's coverageand its costto otherplans.On July 8BerniceKrawczykmade a presentationon the optical and dental benefits under theDistrict 65plan then ineffect.Respondent'sfirstproposalon this issue was given tothe Union on May 12.It continued the current coverageenjoyed bythe employees,but did notadd any of the ad-ditional benefitssought by the Union. The Company'sclause expressly excluded matters involving insurancebenefits from arbitration.The Uniondropped its demand for the prescriptionbenefitsfrom its proposal onJuly 8.Senick stressed theimportanceof dental and optical coverage.On July 16 Kelly presenteda company proposal whichwould giveCSD employeesthe optical and dental cov-erage underthe District 65 plan onlyifRespondent de-cided to extend some dental and opticalcoverage toother company employeesinBergenCounty,NewJersey.Kelly would notcomment onwhether ther wereexisting plansto cover otheremployees and admittedthat other employees could get greatercoverage thanthat provided under the union plan,while CSD employ-ees would be limited to that plan's benefits.The entireclause asprovided for by the Company wasnot subject to arbitration under the agreement. TheCompany's notes reflect that Senick pointed out at theJuly 16 meeting that thislack of arbitrabilitywas pre-venting theUnion fromagreeing to the clause.The questionof arbitrability of disputearising underthis clause was discussedfurther on July 21. At thatmeeting theUnionsubmittedto theRespondent the sameclause previouslyoffered byRespondent,but without ex-cluding arbitration.Kelly expressed concern over theCompany'sbecominginvolved inan arbitration of ad-ministrative matters outside its control.Senick acknowl-edged thevalidity ofthis concern andexpressedhis will-ingness to look at a proposal excluding problems withthe insurance carrier fromarbitration.At the August12meetingKelly reported that theCompany wouldremain with its earlier proposal becausehe was unable to come up with acceptable language.However, he did invite the Union to submita proposalfor consideration.Senick responded on September 3 withlanguage excluding insurance matters "within the solecontrol ofthe insurancecarrier . . . [from] the grievanceor arbitration provisionsof the contract."Kelly objected to thislanguage, saying it was "toogeneral,"but agreedto look into it. On September 24 hereturned to the table,restated his position that the lan-guage proposedby Senick was too broad,and that, be-cause he too had been unableto come upwith accepta-ble language,Respondent's earlier proposal continued tobe its position on this clause.On October 5 the parties'positions were clearly polar-ized on the question of arbitration.Kelly was particular-ly concerned about frivolous grievances.He maintainedthat the entire clause should not be subject to arbitrationand placed the onus on Senick to convince him other-wise.In support of his position Kelly cited the Union'shistory of filing frivolous grievances,t 3 and expressed anunwillingness to permit grievance and arbitration for thissmall segment of the employees complement when theremainder of the employees had no such coverage.At their next meeting,held November 5, Senick ex-pressed doubt that any agreement could be reached onthis question unless one of the parties changed their posi-tion.Neither had and they scheduled a future meetingfor November 19.' 44.Grievanceand arbitrationGrievance and arbitration were first introduced by theUnion in a single clause containing a four-step processfor resolving disputes.The Company's proposal,submit-ted on April 21, treated the two clauses separately. Eachof these clauses was discussed on numerous occasionsduring the course of negotiations,and agreement waseventually reached on the grievance clause.The arbitra-tion clause remained unsettled when negotiations endedinNovember.When the Union's proposal for a grievance and arbi-tration clause was first presented at the bargaining tableon February 12, Senick told Respondent'snegotiatingteam that this clause was one of particular importance tothe unit because it allowed for an orderly resolution ofproblems arising both under the contract and in theworkplacein general.Kelly objected to the absence oftime limits for employees to raise grievances on thegrounds that time constraints would help eliminate thefrivolous grievances the Union had a history of bringingagainst theCompany.' 5" See discussion,sec. 1I,D,4 at fn.15, infra,regarding the Respond-ent's claims about its excessive arbitration burden andcosts in the LLSDunit14 This meeting never took place and November 5 was the final nego-tiation session'" In the bargaining notes, Kelly refers to District 65's history of filingfrivolous grievances over promotions This reference pertains to the arbi-trationproceeding between theLLSDand Prentice-Hallwhich hadtaken place on 14 days between October 31,1980, and January 19, 1981.The grievances, filed by 13 employees,were all dismissed by the arbitra-torwho found that Respondent had not violated the provisions of thecollective-bargaining agreement when it refused to promote,upgrade, orreclassify the grievants under the terms of position description referred tobut not set forth in the bargaining agreement,and that the Union wasseeking to obtain, through arbitration,remedies it should have and failedto obtain in negotiations.Kelly implied that time limits would havebarred these grievances on procedural grounds,thereby saving Respond-ent the time and expense of arbitration On cross-examination Kelly esti-mated the cost of these proceedings at approximately $50,000; $3000 ac-tually paid to the arbitrator, and $47,000 in costs of management's timeand legal fees directly attributable to the proceedings.(Tr. 873-875 )With thiskind of history,one would have concluded that,for the succes-sor LLSDagreement,the Company would have insisted on more stricttime limitations for pursuing grievances at each step of the process Yet, aclose examinationof the two LLSDagreements in evidence reveals thatContinued PRENTICE-HALL, INC.Shortly before the April 1 negotiations,Respondenthad giventhe Unionits package of proposals.Respond-ent's initial arbitration proposal permittedeither party toseek arbitration,but only after the grievance procedurehad been exhaustedwithout yielding asatisfactory reso-lution of the dispute andafter notice had been given tothe other party. A mutually agreed-on arbitrator wouldthen make a decision and finding,which would be finaland binding on the parties.The grievanceand arbitrationprocedureswould be the "sole and exclusive means forthe settlementof all disputesthat may arisebetween [theparties]."The substantive provisions of the proposaldenied thearbitrator the authority to modify the contractand limit-ed the scope ofits interpretation.The arbitrator couldnot construe the contractualprovisionin question in anyway that wasinconsistent with the management's-rightsclause.16 In aconflict betweenmanagement rights andafter the complained-of arbitration proceeding,the new(1982-1985)LLSDagreement contained more liberal time limits for processing griev-ances at steps 2 and 3 and to final and binding arbitration However, thesuccessor agreement does contain a more detailed management-rightsclause which,inter alia,specifically reserves to the Company the soleright to promulgate,revise,and change position descriptions as it deemsnecessary or advisable-the very subject matter to which the Union hadasserted claims of breach in the unsuccessfulLLSDunit arbitrations.16 The original management-rights clause read as follows:MANAGEMENT RIGHTS2.0 Prentice-Hall shall have the right to promulgate position de-scriptions,work rules and procedures relating to employment, and torevise and change such descriptions, rules and procedures from timeto time as it deems necessary or advisable.2.1Prentice-Hall shall have the sole right:to conduct its business,direct and control its operations and manage its affairs as it deemsnecessary and/or expedient;to hire;to discharge; to layoff,to sus-pend,to promote,to demote,to assign duties to; to transfer employ-ees; to increase or decrease the work force;to abolish;restructure orrearrange departments,functions,and operations,to transfer equip-ment,personnel and operations to other locations;to schedule work;to train personnel;to assign and change the work,duties,and jobfunctions of specific employees including supervisors,to alter and/orchange the type and nature of its operations;to promote and main-tain efficiency in its operations or methods,to determine the materi-als to be produced or worked on by employees or by outside con-tractors or at other facilities;to determine the number,locations andsub-division of the department that may operate,to move the unit orany of its parts or areas to other areas or locations,to determine theschedules of production;to maintain order and efficiency at its oper-ations;to determine the qualifications of employees;to determine jobcontent;to determine the starting and quitting time,to determine thenumber of hours to be worked,to introduce new equipment,machin-ery or processes;to discontinue,temporarily or permanently, inwhole or in part,the operations of its business or to sell part or all ofsuch business or operations;to decide the nature of materials, serv-ices, supplies,equipment,or machinery to be used;to subcontractany or all of the operations, present or future;to determine thenumber of employees assigned to any particular operations,to deter-mine the work place;to establish performance standards and evalu-ate employees;performance based on the standards,to establish,change,combine or abolish job classifications and the job content ofany job classifications;to determine when overtime shall be workedand to require overtime, and to carry out the ordinary and custom-ary functions of management No such rights or authority shall bedeemed waived or modified in whole or in part unless such waiveror modification is in writing and signed by the parties hereto.2.2Management shall have all other rights and prerogatives in-cluding those exercised unilaterally in the past even though not par-ticularly enumerated above2.3 The failure of Prentice-Hall to insist upon a strict performanceof any of its rights under, or of any of the terms or conditions con-651any articleor provisionof the agreementthe partiesagree their intent is for managementrights to prevail.In addition,the arbitration proposalcalled for thecosts of thearbitrationproceeding to be paid by theloser,or, if therewas no clear resolution,to be sharedequally by the parties.Backpay awardswould be limitedto the grievant's regular compensation,less any unem-ploymentor other compensationhe could have receivedfrom any source duringthe relevantperiod.However,no awardcould date back furtherthan the date that thecauseof the grievancearose or the datebefore it wasfirst reducedto a written presentation-whichever waslater." Each arbitrationproceeding would be limited toone grievance from one employee,unlessthe parties hadagreed,inwriting, to the contrary.Senick respondedat the April1meetingby introduc-ing another proposal.According to the Company's bar-gaining notes,he identifiedseveral problemsthat theUnion hadwith management's grievance and arbitrationclauses and stated that in its new proposalthe Union hadattempted to addressbothitsown andthe Company'sconcerns.' 8Senick notedspecifically that the Union had a problemwith the timelimitsimposed byRespondent's grievanceand arbitration proposals.The newestunion arbitrationproposal allowedeither party 20 days from the date ofreceiving a response to the laststep of thegrievance pro-cedure tosubmit the grievanceto arbitration. The Com-pany's proposalhad allowed only 10 days from the datethe finalstep in grievance was initiated and required 2days'notice fromthe Unionof its intentionto file withthe American Arbitration Association (AAA).Senick also disagreedwithRespondent's proposed lan-guage requiringthat amutually agreed-on arbitrator heartheir disputes.He pointed out that thislanguage was amodification of the voluntaryrulesof the AAA that theUnion proposed be adopted.19Kelly testified that hisgoal in.these negotiations wasto settle disputesat the bargaining table and to get a con-tract that could be administered with a minimum of dis-putes and resortto costly arbitration.BO Concern wastained in,thisAgreement shall not be deemed a waiver or modifica-tion of such rights or remedies nor shall it be deemed a waiver ormodification of its rights to insist upon a strict performance of all theterms and conditions of the Agreement thereafter2.4 Should the Union at anytime hereafter enter into an agreementwith any publishing company or composition company operatingwithin the Greater Metropolitan New York area or any other areaserved by Prentice-Hall, or should the Union in the case of any pub-lisher or composition company with which it has a contract,counte-nance a course of conduct by such company enabling it to operateunder more advantageous terms and conditions than is provided forin this Agreement,Prentice-Hall, party to this Agreement, shall beprivileged to adopt such advantageous terms and conditions.17 It is obvious that,as a practical matter,the date on which the griev-ance is filed will never precede the date on which it arose On May 12,the notes show that Senick"agreed"that the award should be backdatedto the date on which the grievance occurred1" The Union's proposal on this date still addressed grievance and arbi-tration in a single article. This immediate discussion will not address thegrievance provisions unless necessary to clarify any references to the ar-bitration provisions.'S The voluntary rules were not placed in evidence by either party.20 Again Kelly's position was grounded in the Company '% prior experi-ence with District 65's looseleaf editor's unit described supra 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalso expressedabout thelengthof such proceedings. Healso testifiedthat there were other availablemeans of en-forcing the contract without arbitration-for example, inthe courtsas a contract suit. (Tr. 871.) Thistestimony isdirectly contradicted, however,by the languageof para-graph 6.1 of itsarbitration proposal,maintained by Re-spondentto theveryend, which providesthat"It is theintent of the partiesthat the procedure set forthhere andinArticle 5, Grievancesshall serveas thesoleandexclu-sivemeansfor thesettlementofalldisputes that mayarisebetween them. [Emphasisadded.]"Indeed, underquestioningby me Kelly admitted that underparagraph6.1 and paragraph4.5 ofRespondent's final proposal onrulesand correctivediscipline(the solerecourse for res-olution ofdisputes regarding discipline and dischargeshall be the grievanceprocedures,with absolutely no re-course toarbitration),21 the Union could not bring alawsuit disputinga Respondent disciplinaryaction andwould be limitedto grieving a disciplinary action, with-out any furtherrecoursefollowing the Company's rejec-tion of it. (Tr. 1290.)In any event,it is also interesting tonote that Kelly subsequently acknowledgedthat courtsuitswere more expensive than arbitrationand that theCompany'snegotiating committee never compared thelengthof arbitration to that of a courtsuit. (Tr. 882.)On April 21,Prentice-Hall gave theUnion anothercopy of itsoriginal article,with one very minorchange.This proposal adopted the Union's languagethat the timelimit for submitting a grievanceto arbitrationwouldbegin to runfrom the date of the response after the finalstep in the grievanceprocedure. The limititself remainedthe same(10 days) with 2 days' notice of the Union'sintent to Respondent,but noreciprocalobligation on Re-spondent's part.22The discussionagain turnedto the processof selectingan arbitrator.Senick againadvanced the AAAselectionprocess, arguing that it wasfair and workable and pref-erable to delaying an arbitration.Kelly asserted that itwas unlikelythat bothsides would exhaust list after listand that to argue otherwisewas "simply a lack of trust."Senick moved on and noted problemswithRespond-ent's proposal that the loser in an arbitrationwould bearthe totalcost unlesstherewere no clear-cut loser. In ad-dition,he stressed the problems of havingthe rights out-lined in the management-rights clause supersede in thecase of a conflict between it and any other contractualprovision.Senick was identified in the Company's notesas saying:"The way I readit,anytime there's a problemover aclause interpretationyou say it's covered by Man-agementRights, the Union would be out of the ballpark.It is a clause we cannot accept,because it is all consum-ing. It cuts across-the-board at allour positions." Thenotesdo not indicateany responseby Kelly.On May 12 the Union returned with a proposal thatadopted someof the Company's language limiting back-pay in settlementawardsand permittingextensions of thetime limitsonly bymutual consent. Failure to meet thetime constraintswould be deemeda waiver or settlementof the grievance,asRespondenthad proposed. TheUnion'sproposal also reduced the proposedtime periodfor submitting grievancesto 15 days from the 20 days inits original article.The May 12 negotiationsession dealtwith arbitrationbriefly.The discussion focused primarilyon the timelimitsimposed byRespondent's clause on initiating thearbitrationproceedings.In the eventthe grievanceproceduredoes notresult in asatisfactoryadjustmentof the formalgrievance in questionwithin ten (10) working daysafter theStep 3 response,23 either side may submitan eligible grievance in writing to arbitration beforethe American Arbitration Association (AAA) pro-vided however, that 1)at least two(2)workingdaysnotice isgiven to Prentice-Hall prior to anyfilingwith the AAA and 2) that such matter hasbeensubmittedto the AAA within (30) workingdays afteritwasfirst raisedat the final step. It isagreed thatonly the New Jersey Office of AAAwill be used. The AAA is not empowered to selectany arbitratorthe parties do not mutually agree on.Respondent extendedthe 10-day filingperiod in theparagraph quoted above to 15 days inits next proposal,submittedon May 27.Senick wasunderthe impressionthat thistime period was a coolingoff period, duringwhich noactioncould be taken, and that byextending itin this contextthe Union effectivelyhad even less timeto file for arbitration than theyhad initially.Kelly clari-fied the intentof thislanguage whichwas to give theUnion 15 days after the step 3 grievanceprocedure inwhich to file.Respondentalso modified the clausecoveringthe costof arbitration.The expenses under this proposal wouldbe paid by bothparties equally regardless of the outcomeof the dispute. Kelly characterizedthis as a "major eco-nomic concession."Senick onceagain expressed his dissatisfactionwith thelanguage requiring mutual agreement on an arbitrator.Kelly submitted that in view of Respondent's"majoreconomic concession"in this clause,he thought that theUnion could consent to mutually agree on an arbitrator.Senick did not immediately connect an economic conces-sionwiththe equal liability for the cost of arbitrationand did notconsiderthisin formulatingthe Union's posi-tion.Kelly definedhis position,noting that Respondenthad nevergonebeyond thesecond panel list in selectingan arbitrator.Thisassertion did not persuade Senick toaccept the proposedlanguage.Regardingbackpayawards,Kelly expanded on what"compensationfrom any othersource" to be deductedfrom any award would encompass: "For example, unem-ployment.We should notbe liablefor compensation thatan employee would have received but refused to. Feder-alor State subsistencewould be otherexamples. If an23 Step 3 is the final step in Respondent's grievance procedure. At this81 See discussion,infra at sec II,D,6, pan 12-20.stage the grievant or Union would have 7 days to bring the grievance to22 Kelly sated that Respondent would consider extending the samethe vice president for human resources who would then have 7 days toright of notice to the Uniongive his response. PRENTICE-HALL, INC.employee doesn't take a position elsewhereit could have,it's the employees[sic] problem."As previouslynoted,backpay would only be retroac-tive tothe date when the formalgrievance was filed.Senick pointedout that hefound this in conflictwith theRespondent's proposed informal,and optional,first stepin the grievanceprocedure.If an employee could onlyrecover from the date ofa written filing, then the Unionwould recommendthisbe done in every instanceinvolv-ing backpay.Kelly could not "imagine a situation wherethe employeewould be penalized as a result of thisclause"which wasaimed at discouragingemployeesfrom delayingin bringingout the facts.At the June4 meeting,Senick returned with a unionproposal thatadoptedRespondent's format of havingseparate clausesfor grievanceand arbitration.The firstparagraph was substantially the same as Respondent'sproposal,but wasredrafted for greater clarity.The secondparagraph outlined amethod ofselectingan arbitratorwhere, if after twolists there was no agree-ment on an individual,the partieswould havean addi-tional 30 daystomutuallydecide on one, or the AAAwouldselect onefor them. Kelly foundthis languagemuch closerto what the Company wanted,and agreedto come backwith new language.On retroactive backpay theUnion proposed that it runfrom the timethe Companywas notifiedof the problem,whether orallyor in writing.The Union's proposal omit-ted entirely the provision giving precedenceto the man-agement-rights clauseover any other contractclause in adispute,but adopted Prentice-Hall's language binding theparties to the arbitrator's decision,prohibitingthe arbi-trator frommodifying the terms of the agreement, andallowing only one grievance from one employee at eacharbitration unless the parties agreed in writing, to thecontrary.Discussionof this clausecontinuedon June 11 whenKelly turned overRespondent's next proposal.It adopt-ed the Union's language establishing the timeframeduring which an arbitration could befiled,deleted itsown requirement,which hadbeen adoptedby the Union,that only the New Jersey AAA officebe used, andadopted the essence ofthe Union's proposal for selectingan arbitrator.Regarding retroactivepay, Respondentdeleted its pre-vious requirement that it beginto accrue only from thetime the grievance was presented in writing, thus bring-ing it into line with theUnion's proposal. Senick ques-tioned the computationof backpay based oncompensa-tion the employeecould havereceivedfrom othersources while the disputewith the Companywas beingprocessed.He assertedthat thiswas too speculative andthat the employee's compensationshould be offset onlyby what was actually received. Kelly objected to thisproposal becauseitwould permitan employee to refuseanother job offer andstillget paid by Respondent.Senick speculated that narrower language could befound to address both parties'concerns.However,Respondent's article retainedthe provisionrequiringdeferenceto the management-rights clause inthe event of a conflictbetween it and any other article in653the agreement.24 In response to Senick'sobjections,Kelly asserted that this clause was very important to Re-spondent,and that,if necessary,Respondent would bewilling to defer agreement on arbitration until the man-agement-rights clause had been more clearly defined.Senick also expressed misgivings over Respondent'slanguage limiting recourse for all disputes solely and ex-clusively to the grievance and arbitration clauses. Hepointed out that a number of clauses were not subject toarbitration and stated that the Union required a means ofenforcing the contract.25Further discussions took place on September 24 andOctober 5.Senick testified that at the first of these twomeetings he again raised the problem of resolving dis-putes in favor of management rights,and noted the lackof arbitration in many clauses.At the next meeting, ac-cording to the Company's notes,Senick clarified that thesole and exclusive recourse language applied to disputesthatwere subject to grievance and arbitration and thatno action could be brought for breach of contract. Heacknowledged that he could agree to this,but that hecould not accept the language defering to managementrights because it weighed too heavily in Respondent'sfavor.However,Ifind the attribution of this acceptanceto Senick in the notes is misleading. Based on factsbrought out in the course of the hearing,Senick'swill-ingness to accept the grievance and arbitration proceed-ing as conclusive was based on the conjunction of the ar-bitration phase where the final determination was in thehands of a disinterestedthird partyand not concerningthose bargaining subjects only made grievable and sub-ject to final determination by the Company.26No further substantive discussion of this clause tookplace after October 5.27Concerning the separate grievance clause, the historyof its negotiations illustrates some of the bargaining tac-tics employed by Respondent particularly in seeking toeliminate or severely restrict the exercise by employeesof their Section 7 rights.While, as earlier noted,agree-ment on a clause was ultimately reached before negotia-tions broke down,substantial time was expended at thesessions in grappling with the Company's demands in this24 Respondent's express intent was that if a conflict were established,then the case would be closed25 Senick testified that at the first session after his receipt of the Re-spondent's initial set of proposals,held on April 1, he told the companyrepresentatives that"Under those circumstances,many of the clauseswould be unenforceable I would have no means of resolving disputes be-tween us."26 This findingisgrounded in discussions between the parties of boththe arbitration clause and of the other subjects which Respondent ex-pressly excluded from arbitration(See, e.g.,Rules and Corrective Disci-pline , sec.11,0,6, infra.)27 During the course of this meeting Senick said he would try to bungin an acceptable proposal dealing with the deference accorded manage-ment rights in this case of conflict with another contractual provisionthat the Union could not accept Senick's response at theOctober 22meetings shows that the matter had slipped his mind.I conclude, howev-er, that the breach between the parties was so profound on the conclu-sive deferenceto be accordedmanagement rights, each side maintainingitsposition as firm and unyielding and basic to its negotiating posture,that an impasse was truly reachedprobablyas early as June 11, assuming,without deciding the matter here,that Respondent's proposal was madein good faith 654DECISIONS OF THE NATIONAL. LABOR RELATIONS BOARDarea,which delayedagreement on this clause and an-other as well. Thus, the Company's first counterproposaldiscussed on April 1 required a prior discussion betweenemployee and department head before a complaint couldbe considered a grievance-a procedure which Senicknoted unduly restricts the employees' access to theUnion. Similarly, Senick criticized the Company's pro-posal for a 2-day limit from incident to grievance filingwith the vice president as unduly short.The Company's April 21 'proposal also providing that"the degree of discipline imposed and the reasons for dis-cipline are in the sole discretion of Prentice-Hall andshall not be subject to review under Article 6, Arbitra-tion"was totally unacceptable to Senick, who informedthe Company "we couldn't agree to any kind of a justcause standard that wasn't tied to an arbitration provi-sion in some way."From the very first company proposal before April 1,until shortly before agreement was reached in Septem-ber, Respondent demanded that employees be prohibitedfrom engaging in union activities on its premises, includ-ing union business of seeking to enforce the agreementthrough filing and processing of grievances. Meetings be-tween employees and with the shop steward were to beon their own time and expense during nonworking timeand off premises. Senick's position was that this was to-tally unacceptable.Over time, the Company eliminated certain restrictiveclauses in its grievance article, dropping on May 27 therequirement of a prior supervisor meeting, the. clauseproviding the Company prevailed on a failure to meettime limits by either side, and severe restrictions on thefilingperiods.Although the language excluding dis-charges from arbitration was dropped in the grievanceproposal it was still retained in the discipline clause. Asto the prohibition on union activity on company prem-ises,Senick by June 4 had proposed limiting such activi-tiesto employees' nonworktime. The Company's June 11proposal now permitted an employee to meet with asteward to discuss a grievance during nonworktime in anonwork area, but Senick commented "we don't thinkwe can waive [employee statutory] rights."On July 23, Senick noted the primary remaining differ-ence on the grievance article was the on-premises agree-ment (relating to nongrievance union activity). Kellycontinued to seek a waiver of that right. "Faced with therealities of a miniscule unit in a large company we wouldlike to limit the unit to unit business." Finally, on August12 the Company removed the prohibition of union activi-ty on company premises from the grievance article butnow incorporated it in a revised stewards' article. WhenSenick expressed anger at this tactic, Kelly assured himitwould not be moved again but expressed the positionthat the prohibition was an extremely important clauseand the Company was unwilling to remove it from thecontract.282$ No such restriction appears ineither the first or second LLSDagreement and none was soughtby the Company in the second round ofnegotiations.The stewards' article continued the prohibition untilagreement on a clause was finally reached on November5 at the last meeting when the Company agreed tochange the prohibition from Prentice-Hall's premises to"in a work area." A company demand that union stew-ards be liable in the event of a job action was retainedand agreed to by the Union in the final clause which theparties initialed.5.Management rights29Respondent's first contract proposal included an articleinwhich it reserved certain rights within its exclusivedomain. In addition, Respondent proposed that the rightsreserved under themanagement-rights clause would takeprecedence over all other terms negotiated and adoptedby theparties inthe event of a dispute which could beresolved undereithermanagementrights or some otherclausein theagreement.30When this article was first discussed on April 9, Senickallowed that he had no problem in theory with includingthis type of provision in the contract. However, hestated that he was reluctant to agree to such a lengthyand broad proposal before knowing how it would fit inwith the remainder of the contract. Kelly emphasized theimportance Respondent attached to this proposal which,he added, incorporated Respondent's response to manyof the Union's individual proposals.A revised proposal was passed to the Union on April21which omittedlanguage granting management "allother rights and perogatives including those exercisedunilaterally in the past even though not particularly enu-merated above." According to Kelly, this language hadbeen the only target of the Union's criticism that Re-spondent had noted in their previous discussion. Senick'sresponse (according to the Company's notes) was thattheUnion had "other problems" with this clause. Histestimony at the hearing was that the proposal was still"too overbroad."The issue of management rights came up again on July23 when Senick questioned Respondent's inclusion of po-sition descriptions as a reserved right when they had pre-viously stated that no descriptions existed.Kelly ex-plained that Respondent wanted to preserve its right topromulgated job descriptions if it desired them at somefuture date.In Addition, Senick expressed the opinion that Re-spondent's clause was redundant in part; and he objectedto the Company's "most favored nation" language wherethe Company would he entitled to adopt any more ad-vantages terms or conditions from future contracts nego-tiated by District 65 within the New York metropolitan29 Respondent's first management-rights proposal is quoted in its en-tirety in sec. II,D,4, at fn. 16, supra.°° This result would be achieved by the language proposed by Re-spondent for the arbitration clause:It is expressly recognized that for purposes of contract interpretationby any arbitrator if any Article or provision of this agreement con-flicts in any way with Article 2, Management Rights, than the par-ties agree that their intent's for Article2,Management Rights to pre-vail.See discussion in sec. 11,D,4, Arbitration, supra. PRENTICE-HALL, INC.area.Kelly asserted that this was a starting position andexpressed his willingness to entertain other proposals.On August12, Senick expressed his opinion that Re-spondent'sclausewas complicated and redundant. Hethen submittedthe Union's first proposal covering man-agement rights.In substance it delegated to Respondentall rights to manage the business"except as expresslymodified orlimited bythisAgreement."Thisproposalbore great similarity to the one adopted inthe looseleafeditors'contracts'When Kelly returned withRespondent's next proposalon September 3, he noted certain deletions from the ear-lierproposal aimed at"tightening up" the language.However,he confirmed Senick'sobservationthat theintent of the clause remained unchanged.In response,Senick gave management a new proposalon September 24. It adopted some of Respondent's lan-guage enumerating the exact nature of the managerialrights reservedto Respondent,with the Union'smodifi-cation"except as expressly modified or limited by thisagreement."Senick expressly rejectedtheCompany's"most fa-vored nation"language citingdifficultywith its interpre-tation and application in practice. He also pointed outthat Respondent had deniedthe Union's request to retainthe right to have past practices continued.32The partieswere also dividedover the concept of po-sition descriptions.The Union'sview was that it wouldlike to see,discuss,and agree on them inthe course ofnegotiations.Kelly's assertion was "that positiondescrip-tions are the sole right of management to create,adminis-ter,modify and eliminate."On October 5, Kelly gavethe union negotiators an-other copyof Respondent's earlier proposal.From theoutset of the discussion he emphasized the clause inwhich noneof the rightsretained by Respondent underthe agreementwould beconsidered waived merely be-cause Respondent failed to exercise them.He explainedthatRespondent wanted"to prevent the Union fromfiling grievances based upon what's done and not done."Senick agreed to consider Respondent'sdesire toretain certainrights,and added that the Union would bemore sympathetic regarding as yet unexercised manage-ment rights if Respondent moved on its "most favorednations clause."Kelly notedthe applicability of its cur-rent proposal was limitedto futurecontracts betweenDistrict 65 and other composition and publishing compa-nies in the metropolitan area. However, its original pre-April 1 proposalhad also been so limited,specifically re-ferring tolike companies in the metropolitanNew Yorkarea or any other areaserved byPrentice-Hall.The partiesremained in sharp disagreementover Re-spondent's desire toreserve theunilateralright to pro-mulgate positiondescriptions.No mention of position de-" The management-rights clause in the looseleaf editors'contract readas follows:Except as limited by this agreement,the Employer retains all of itsrights,powers,discretion and authority,including but not limited tothe exclusive right to hire, lay off,promote,assign duties to, transfer,discipline and discharge employees;to introduce new improvedmethods and facilities,and to carry out the ordinary and customaryfunctions of management.32 See discussion in sec. 11,D,12, Complete Agreement,infra.655scriptions was made inthe Union's proposalbecause, asSenick explained,he did notwant to negotiate an ab-stract proposal.Kelly pointedout that the Union's proposal seemed in-consistent because, on the onehand,itacknowledgedRespondent's "sole rightto conductits business...as itdeems necessary and/or expedient,includingwithoutlimitation,but on the other hand,only except as express-lymodifiedor limitedby thisagreement."Further,Senick was asked to explainwhy the Union omitted suchrights as the right to suspend,to promote,to demote,and to schedule overtime from itsproposedmanagement-rights clause although it granted management the rightto discipline and discharge employees.Senick explained that the intentbehind theUnion'sproposalwas to reach an agreement that would limitmanagement's rights.Where a topicwas covered under aseparate clause,for example hours,the language of thatclausewould be controlling.Kelly respondedthat theUnion's proposal failed to meet Respondent's needs, es-pecially its exclusionof job descriptions.On October 22 -the Unionreturnedwith another pro-posal that incorporated verbatim the language of Re-spondent'sclausepreservingmanagement'srights toinsist on strict performance of any terms and conditionsin the agreement even if notpreviouslyexercised. It re-mained otherwise unchanged and, according to Senick,Respondent maintained it still did not go far enough.On November5 Respondent came forth with anotherproposal.The only changewas the"most favored na-tions" clausewhich would now giveRespondent theoption ofadoptingmore favorableterms from any subse-quent agreement betweenDistrict 65and any composi-tion unit within theNew York metropolitanarea.Onceagain Kelly emphasized the importanceof this clause toRespondent and pointedto theseveral changes that hadbeen made in the clause as evidence of Respondent'swillingness"to consider change and negotiatethe specif-ic language."In response to Senick's questions regardingthis change,Kelly told him that the labor pool for CSDwas the greater metropolitan area.Senick appeared sati-sifedwiththis explanation as to the scope of the clausebecause later in their discussion he acknowledged thatthis clause was "not much of a stumbling block now."However,Senick was still not prepared to agree to themanagement-rights clause.He pointed out that the linkbetween thisarticle andthe arbitration clause was unac-ceptable. Senick suggested Respondent delete the lan-guage in the arbitration proposal giving precedence tomanagement rights in the event of a conflictand theywould be much closeron both of those articles.33 Al-" Neither the first nor the secondLLSDcontract contained a prece-dence clause and Respondent did not propose one for inclusion in thesecond agreement.By November 5, Respondent had made very fewchanges overall in its management-rights articleCompare fn. 16, supraThe provisions deleted were the right to.assign duties,alter the type andnature of operations; move the unit or any of its parts or areas to otherlocations;maintain order and efficiency;determine job content, anddecide the nature of materials,services,supplies, equipment,and machin-ery to be used. These rights are management preogatives in any eventTwo otherchanges,made April 21 and September 3 are noted above 656DECISIONSOF THE NATIONAL LABORRELATIONS BOARDthough Kelly agreed to consider it, no further negotia-tions were ever held.6.Rules and corrective disciplineAmong its initial proposals the Union included one ondischarge and discipline which was first discussed onFebruary 12. During a lengthy exchange it became clearthat the parties were far apart on how warnings, disci-plines, and discharge should be handled.District 65 proposed that warning letters should be de-stroyed 1 year after execution, that employees should begiven 3 weeks' notice before discharge for less than grossmisconduct but under no circumstances should they bedischarged for less' than just cause, that employees andtheUnion should be given a 3-month notice before alayoff, and that disputes over discharge and layoff deci-sions should be decided by the grievance-arbitrationprocess.Respondent objected to the provision directing Pren-tice-Hall to destroy warning and disciplinary letters after1year claiming that it would both encourage recidivismand deprive the Company of a full and complete employ-ment history for the individual. The Union's rationalewas that an employee's lapse should not blemish hisrecord indefinitely, and that a year was a reasonablelength of time after which it should be purged.The notice provisions for discharge or layoff were alsoobjected to by Respondent. Kelly disagreed with theconcept of an employee getting both notice under thisprovision and severance pay under the severance payclause. In addition, Kelly saw no basis for requiring theCompany to give 3 months' notice before a layoff. Hepointed out that in 66 years, Prentice-Hall had never laidoff an employee and that this provision would preventthe Company from acting quickly on a business decision.Senick defended the Union's position for both notice re-quirements on the grounds that employees need a reason-able transition period when these types of changes arebeing imposed on them.The greatest areas of conflict in this article were theprovisions concerning the applicable standard for disci-pline and discharge, review of company action under theclause by an arbitrator, and the operation of a progres-sive disciplinary provision which was proposed by Pren-tice-Hall and largely incorporated in the Union's propos-al.The Union proposed a just-cause standard for reviewof discharge and discipline. In the event of a disagree-ment which remained unsettled by the grievance proce-dure a final and binding determination could be made byan arbitrator. Kelly found this method of outside reviewtotally unacceptable as illustrated by the following ex-change taken from the Company's notes:Kelly (J.K.): . . . this in effect says an arbitratorwill oversee a judgement that management makes.Senick (M.S.): Arbitrator routinely look at disci-pline and discharge situations. It is consistent withthe Union-Management relationship.J.K.: If an action went to arbitration, tied to thejob security clause, isn't that purely a management'sjudgment?M.S.: No.J.K.:You don't understand.Management hasfound an employee has violated a rule, then an em-ployee has already been found to have violated therule.Krawczyk (B.K.): You're saying, you are the onemaking judgment?J.K.: Yes.B.K.:We have a big disagreement.J.K.: You are right.Management's counterproposal gave rise to a brief butheated discussion on April 1. Among other things, itsproposal included a list of 33 causes for immediate dis-charge or other disciplinary action in addition to con-tinuing in full force and effect all current rules and regu-lations and allowing Prentice-Hall to promulgate anynew rules as it saw fit. Kelly's position was that the con-tract should spell everything out to avoid any future dis-agreement. Recourse for resolving disputes was to besolely through the grievance procedure, exclusive of ar-bitration.On April 9, Senick responded with another union pro-posal that deleted all references to the notice for layoffand discharge provisions that had caused earlier debate.Itsproposal required just cause for discharge and disci-pline, and provided a list of examples of behavior consti-tuting just cause including "flagrant violation of reasona-ble company-wide rules and regulations set forth in writ-ing." Senick emphasized the importance of the just-causestandard and resolution of disagreements by an outsidearbitrator by characterizing their absence as an obstacle,if not a complete bar, to agreement.34During this exchange Senick implied that Respondentwas treating these unit employees more harshly than em-ployees elsewhere in the Company and that, based on hisown 5-1/2 years of employment with the Company, thelistof rules was inconsistent with past practice. Someruleswere considered too broad, particularly there wasno recourse to arbitration. Especially noted as objection-ablewas the rule prohibiting "conduct that violatesstandards of decency and morality." Kelly defended hisposition on the basis of each situation being different andthat decency and morality are a common clause and hasbeen defined in many arbitration cases.Progressive discipline was outlined in Respondent's ar-ticle.Conceptually, progressive discipline was applaudedby the Union, except that the Company had reserved toitself the right to elect not to follow the procedure. InSenick's view, reserving the sole right to discipline orterminate an employee without recourse to progressivedisciplinemade the procedure meaningless and left theemployees without protection. Kelly denied these asser-tions and the provision remained in the Company's pro-posal throughout the bargaining sessions.35.34Recourse to arbitration was presumed unless expressly limited bythe terms of the proposed article. See text accompanying sec. 11,13,4, atfn. 21, supra.35 The "right to discipline" included the right to determine the natureof the discipline imposed. As originally proposed it could consist ofContinued PRENTICE-HALL,INC.657In its counterproposal on June 4,36 District 65 pro-posed languagewhich incorporated the Company'sstructure of progressive discipline and made its imple-mentation mandatory except where the employee's con-duct rose to the level of gross misconduct.Senick em-phasized again the need for a just-cause standard and in-cluded language to that effect in his proposal."Kelly for Respondent returned to the negotiations onJune 24 with another proposal which omitted the list ofspecific reasons for immediate discipline or discharge be-cause it was redundant,those rights having already beencovered to his satisfaction by the remaining language inthe clause.From the company notes Kelly appeared tohave emphasized that his goal in this clause was "tomake it clear that only work rules and regulations areadopted in the contract and not any past practices." Inall other respects Respondent's proposal remained essen-tially unchanged.Senick asked for clarification of this proposal on July8.Among other things, Kelly told him that he could notthink of any situation where an employee had been de-prived of seniority as a disciplinary measure, but hewanted to retain the Company's right to do so in light ofthe inclusion of a seniority clause in the ultimate con-tract.The chief modification in the Union's July 23 proposalwas its addition of Prentice-Hall's clause permitting theCompany to adopt and enforce new rules and regula-tions, and its incorporation and ratification of all currentcompany rules and regulations.Demands on which theUnion remained firm were:just cause for discharge anddiscipline,mandatory use of the progressive disciplineprocedure in all cases except those involving gross mis-conduct,and recourse to arbitration for disputes.Senickalso objected to the breadth of the Respondent's clausepermitting it the right to mete out the discipline of itschoice.Kelly defended this provision as allowing man-agement to determine what was appropriate.Kelly returned with Respondent'snext proposal onAugust 12,and enumerated the changes which had beenmade in this article:[W]e dropped the . . . sentence . . . which read"the union agreed to aid P-H in every way possiblein enforcing these rules and regulations, etc." .. .we dropped the . . . sentence . . . which read tothe effect "P-H reserves the sole right to determinethe appropriate disciplinary action, including dis-charge, to be taken for violations." Also wedropped the reference to loss of seniorityas it is in-"warning,loss of seniority,suspension,discharge or any other actionsas This article was also discussed briefly on May 12 when Kelly an-nounced Respondent's intention to remain with its prior proposal (ofApril 9)until there had been further discussion.Senick testified thatduring the June negotiation session he asked if the Company was goingtomake a counterproposal,but Kelly said he was going to stand firm.80 Just-cause language did appear in the Company's"Grievance"clause also before the Union at this time,but a decision under the clausewould still not have been subject to arbitration Furthermore,the griev-ance procedure would be the sole and exclusive recourse for resolutionof disciplinary conflicts where the Union disputed the Company's Justcause for taking disciplinary actioncluded in"any other action." . . . [Progressive dis-cipline]. . .now read[sic], "to achieve this resultthe following procedure may be followed in anycase,and will be followed in all cases involvingpoor or unsatisfactory job performance or excessiveor habitual absenteeism or lateness."So with thosetypes of cases we have contractually agreed tofollow the corrective discipline procedure. [G.C.Exh. 7.]The new proposal also omitted the Company's right toterminate an employee without cause on payment of 2weeks'wages and clarified that its meaning of the re-quirement that an employee sign a reprimand or warningmay not be used to imply that such action was proper,but only that the employees received written notice ofthe action.It is clear from Kelly's presentation and the discussionthat followed that many of the Company's modificationsdid not alter the substance of their proposal,as illustratedby the following exchange:M.S. [Senick]:I am confused regarding[progres-sivediscipline]beingamandatory procedure.Wouldn't the reservation of right clause at the endof the article override this.38J.K. [Kelly]: Yes.M.S.: Although you dropped loss of seniority it isincluded in the phrase "any other actions."J.K.: Yes, it would be a possibility.. .M.S.: It would[sic] be argued that this is a signif-icant regretion[sic].Not only is there no Just Causeclause,but the Without Cause clause [which] pro-vided for two weeks notice payment is no longerthere.We can not except[sic] discharge without re-course to the arbitration provisions. . . [G.C. Exh.7.]The Union's next proposal was taken verbatim fromthe previous one offered by Respondent with two signifi-cant differences:progressive discipline would be the re-quired procedure in all cases except where gross miscon-duct is involved and the entire article would be subjectto grievance and arbitration.By November 5, the distance between the parties hadbeen narrowed still further.Respondent'sproposal in-cluded language limiting discipline to just cause; the par-tieswere still separated on the question of arbitration.39Kelly stated that the Company would consider it butthat he really did feel this area was for management'ssole review.During the course of negotiations Kelly pointed outthat no employee had ever been dismissed or suspendedfrom Respondent's employ for disciplinary reasons, andthat Prentice-Hall was a good place to work.40 On thisas The clause referred to reads as follows:Prentice-Hall reserves the right to terminate an employee or takeany other disciplinary action in appropriate cases without recourse tothe provisions of [progressive discipline].as Senick told Respondent's negotiation team that if they deleted theno-arbitration clause he would concede to agree notwithstanding his res-ervations over progressive discipline being a discretionary procedure.40 Senick concurred with these statements. 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbasis and on the basis that discipline is management'sdomain, he continued to deny District 65's request forarbitration on this article. None of the other contracts onwhich Respondent relied for preparation of this articleomits arbitration as recourse for just-cause discipline ordischarge."7.No strike-no lockoutRespondent's initialno-strikeproposalprohibited"strike,walk out ... or any other curtailment, restric-tion or interference with any of the operations of Pren-tice-Hall in any manner." The Union's liability would befor the actions of "its local and international represen-taives, trustees, stewards, delegates or committees." Fail-ure to abide by the terms of this article would result inliquidated damages of $250,000 to be paid to Prentice-Hall, and would also permit the Company to either suefor damages and/or injunctive relief, or seek an awardthrough the arbitration article of the agreement.Liability would also extend to violations of this articlecommitted by independent employees, whose actionswould be deemed authorized by the Union, if the Unionfailed to curtail them after 24 hours' notice. A violationof this latter provision would carry $10,000 in damagesfor such failure and $10,000 for each day the violationcontinued, in addition to any liquidated, actual, or com-pensatory damages awarded under the clause describedabove.The Union expressed its willingness to accept a no-strike clause on April 9. However, Senick stated that the$250,000 liquidated damage penalty and the $10,000 dailyfinewere unacceptable; nor could the Union agree toaccept liability for independent acts of employees whomay or may not be union members. Senick also empha-sized, at this and at the May 27 meeting, that agreementon the no-strike clause would be tied to agreement onthe arbitration article.On August 12, the Union presented a written proposalto Respondent that precluded the Union from authoriz-ing a strike or otherwise impeding Respondent's oper-ations. It also imposed a simultaneous obligation on Re-spondent to refrain from both attempting or carrying outa lockout of the employees. Senick represented that thisclause would protect Prentice-Hall and that the punitiveprovisions in the Company's clause were superfluous.At the next meeting, held September 3, the Companypresented the Union with an article which retained thetenor of the original but reduced the liquidated damagesto $200,000 per violation and eliminated the $10,000 perdiem fine described above. Liability for actions of stew-ards, trustees, et al., remained, regardless of whether theUnion ratified their acts, and failure to terminate an em-ployee strike within 24 hours of being notified wouldmake the Union liable for liquidated damages. This pro-proposal also included a no-lockout clause and permittedtheCompany to sue for damages or injunctive reliefwithout resorting first to arbitration.41 This observation is in directconflictwithKelly's statement at thebargaining table on July 8 that other contracts did allow for disciplinewithout arbitration.Senick's immediate response was that the liquidateddamages clause was punitive, and that he saw problemswith being bound by the unauthorized acts of individ-uals.Kelly recommend they study this article.When the parties met again on September 24, Senickdescribed management's proposal as "absurd," specifical-lywith regard to the $200,000 damage clause. TheUnion's proposal on that date, in addition to its originallanguage prohibiting it from calling a strike, also obligat-ed it to make "every reasonable effort to secure thereturn of strikers to work as soon as possible" in theevent of an unauthorized strike. Failure by the Union toterminate a strike would entitle Respondent to disciplineor discharge the individual employees. Senick also ex-pressed difficulty in accepting liability for the actions ofindividuals beyond that imposed by normal agency rules.Kelly's reply was that he did not find the Union's lan-guage entirely responsive to Respondent's concerns. Atthis and the October 5 meetings, he explained that the$200,000 was to compensate the Company for expensesincurred as a result of a strike. He asserted that most ofthe costs incurred would be up front and, therefore, thedamages would be due the Company regardless of thelength of the strike. He cited such things as security, re-placement employees, transpotation for employees cross-ing the picket line, strike replacements, interruption ofshipped goods, locating shippers willing to cross thepicket line, lost profits, and management's time as mone-tary losses for which the Respondent wanted to be as-sured they would be compensated. Senick objected,noting that if there were a 3- or 4-hour strike the Unionwould bear tremendous liability.Regarding the theory of liability that Respondentwished to impose on the Union, Kelly stated that theUnion was liable for collective action even if they didnot sponsor it and that he could not imagine a strike everoccurring "without union concurrence in some form."Canoni told Senick's negotiating team that he had seenliquidated damage provisions in other contracts. At thehearing the New York Times Mailers' contract was citedas an example of one such agreement. On cross-examina-tion, the General Counsel established that that unit had ahistory of wildcat strikes before the clause was negotiat-ed. The April 9 notes reveal that there was no history ofstrike or lockouts in the CSD unit.No agreement was ever reached on a clause.8. SubcontractingSubcontracting was discussed on five different occa-sionsbetween February 26 and October 5. During thepresentation of its first proposal, the Unionexplainedthat it sought only to protect the work regularly done byCSD and theunitemployees' positions, but did not seekto interfere with Respondent's ability torun its business.The language of the Union's originalproposalwith itsoral representationand byits termswould have prohibit-ed subcontracting "of work or the type of work that isnormally, historically, or appropriately performed bybargaining unitmembers." Whether a layoff was causedor prolonged by the Employer was a question of fact tobe resolved by an arbitrator. PRENTICE-HALL, INC.Respondent's position on subcontracting remained ex-actly the same from its introductionon April 1,until ne-gotiations terminated inNovember. Kelly maintainedthat the Company required the "absolute right to sub-contract and contract any and all work"and that as anoperational decision it should not be subject to an arbi-trator's scrutiny.Kelly also asserted that he did not see the connectionbetween layoffsand subcontracting that Senick empha-sized in the Union'sproposal.He pointed out that alayoff might be the result of schedule changes, techno-logical advancements,lack of capacity in the department,its customer dissatisfaction,more competitive bids on theoutside, and lack of punctuality and absenteeism amongthe employees.Senick's response was that the Union did not seek toprevent Respondent from continuing its historical prac-tice of subcontracting,butwanted to protect the unitemployees' jobsfrom being lost. He acknowledged thatalthough Respondent had not previously laid off employ-ees or prolongeda layoff bysubcontracting unit work,he wanted to ensure against that contingency in thefuture.He emphasized repeatedly that this clause wasimportantto the Union.Again,no agreement wasreached by the time negotiationsbroke offon November5.9. SeniorityOn several datesbetween February 12 and October 22the seniority article was discussed and various proposalswere exchangedby the parties.At the February12 meetingthe Unionacknowledgedthat"Prentice-Hall is anice place to work" which em-ployees come backto.The Unionalso explained that itsgeneral intent with respect to this clause was "to designa workable seniority system thatrecognizesthe differentskillsinvolved."It envisionedseniorityas being a meas-ure of theemployees'total length of accumulated servicewithPrentice-Hallwithin their individual departments.Senick explained how this system would apply in a fewspecificinstances, and stated that it was similar to thedesign in the loose-leaf contract.42 Senick also statedthat the lengthof an employee'saccumulatedservicewould notinclude periodsof layoff,termination, dis-charge,or leave of absence.According to the companynotes,Kelly specificallyasked whetherthe clausewould be subject togrievanceand arbitrationprocedures.When Senickresponded,"Absolutely,"Kelly stated, "You know myanswer onthat clause."The Union's proposal also required Prentice-Hall to"make everyreasonableeffort to place affected employ-ees elsewhere in the unit" if there wasa reduction inforce,or failing that,to "makeeveryreasonable attemptto place them elsewhere in theCompany."Senick statedthat this portion of the Union's proposal incorporated the42 The looseleaf contract defined seniority as "total accumulated lengthof service by regular employees"and further provided that.Layoffs shall be byjob classification and shall be determined by in-verse order of seniority where factors of competence and ability toperform available remaining work are equal659Company's currentpractice.This characterization wasnot challenged by management at this meeting.On February26 this proposal was discussed again.Kelly attemptedto clarifysome ofthe exactlanguageused in theUnion's proposal,including"interruption ofservice."The Company's notes reflect that Senick statedthat it included termination and resignation,but did notinclude leave of absence, layoff,43 or leavefor militaryservice,and that he had not consideredwhetheritwouldinclude time served in a nonunit position.Regarding the phrase,"every reasonable attempt" toplace an employeeelsewherein the unit and if no open-ingsare availablein the unit,thenelsewhere in the Com-pany,44Senickdefined thislanguage as requiring agood-faith attempt.Kelly found thislanguage problemat-icbecauseitcould applyinevery instance.Senickagreed to discuss it with the committee and expressed hisfeeling thatitcould be worked out.In response to an-other questionKelly wasalso told that application of thisclause wouldbe subjectto grievance and arbitration.Respondentincluded senioritylanguage in its packageof proposalsand on April1its language was discussedand the Unionalso submitted its own response.Respond-ent's proposal defined seniority,tied seniority to vacationbenefits,and listed 11 possible ways that an employeecould lose seniority.The proposalwas expressly ex-cluded fromthe grievance and arbitration procedures.The Union's proposed definitionof seniorityon AprilIwas similar to Respondent's, the total accumulatedlength of service which wouldcontinue to accure duringvacations,holidays,paid sick,and other periods duringwhich theemployee was receiving his salary, but includ-ed, in addition, leaves of absence in itsdefinition.Underboth the union and company proposals,senioritywouldalso accrueto employeeswho were unit members butwere transferred out of theunit for aperiod oftime andthen returned to the unit and would be measured bytheir entire accumulated service to Prentice-Hall.The Union specified only 3 waysan employee couldlose seniority,as compared to the 11 listed in Respond-ent's article.Resignation and discharge for cause wereincluded by both parties. The Union's thirdbasis for lossof senioritywas failure to respondwithin 4 weeks afterreceipt ofwritten noticeof recall byregisteredmail.Prentice-Hall included a similar cause for losingsenioritybut gave the employee 48hours to respond and/or 5working daysto returnto work followingtender or de-livery of notice.Respondent's proposal did not include any reference tothe layoffand recallof employees which,according toSenick,the Unionregarded as absolutelyessential.TheUnion's April 1 proposal requiredthat employees be laidoff and recalled in the reverse order of theirseniorityexcept whena less senior employee has greater compe-tence or ability to performthe remainingwork. In addi-4Y A change from the position Senick expressed on February 12.44 The looseleaf contract states that"the Employer shall make everyreasonable effort to place the affected employees elsewhere in the unit "There is no obligation to attempt to place employees outside the unit inthat contract 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion, the laid-off employee would be offered any otherposition for which he might be qualified.Kelly gave Respondent's response to the Union onMay 12. Two changes had been made from the original.Itnow included the Union's language on seniority con-tinuingto accrue during periods when the employee isreceiving his salary and deleted "leave of absence withpay of more than six (6) months" as a way an employeewould lose seniority.Senick stated that the proposal was unacceptable. Heraised'specific objectionstomanyof the possible waysthat an employee could lose his seniority. He specificallyreferred again to any breach of rules as a ground for em-ployees to lose senibrity and to the exclusion of the arti-cle from grievance and arbitration, which he termed "un-acceptable." Kelly responded that in extenuating circum-stances he could rely on the Company's right to waivestrict performance of any contract provision to avoid theconsequences of the loss of seniority clause.Senick characterized layoff and recall as "the heart ofseniority" and noted the absence of any language in Re-spondent's article addressing that issue. He observed thatPrentice-Hall concerned itself with vacation eligibility,but not with job security. Kelly pointed out that Senickhad stated that Prentice-Hall is a good place to work andthat the Company had no history of layoffs.At the May 27 meeting, Senick introduced a proposalthat incorporated Respondent's first paragraph verbatim,thus eliminating leave of absence as time counted towardseniority.The Union had also added a clause permittingthe loss of seniority for layoffs exceeding 12 consecutivemonths and reduced from 4 weeks to 2 weeks the lengthof time allowed for an employee to respond to a noticeof recall. In all other respects the Union's clause re-mained unchanged.Senick repeated his request that language on layoffand recall be included in future proposals from Respond-ent.A discussion followed during which Senick attempt-ed to clarify the application of such language to hypo-theticalsituations.Senick also renewed his objection tothe list of ways employees could lose seniority, which hetermed punitive.On June 4 Kelly gave the union bargaining team Re-spondent's newest proposal on seniority. It now had onlyfiveways for an employee to lose seniority. Like theUnion, these included resignation and discharge forcause. In addition, it included layoff of more than 4months or the length of seniority, whichever is less;45failure to notify Prentice-Hall of intent to return to workafter a layoff within 48 hours of receipt of notice and/orfailure to return to work within 5 days of such notice;and disciplinary action taken pursuant to the rules andcorrective discipline article. The remainder of the senior-ity article remained unchanged, including its exclusionfrom the grievance and arbitration provisions.In response to the Union's request for layoff and recalllanguage, Kelly explained that those decisions are basedon a number of factors and that only management could46 Four months represented an increase from 30 days in its earlier pro-posal.balance those factors. Furthermore, company notes re-flect that Kelly asserted:The Company has no history of layoffs, and youhave no reason to suspect our motives here. It's nota compelling factor to block our agreement here.The primary objective should be to reach agree-ment. It would only add unnecessary language. Thiskind of language could turninto areal problem. Itisonly another attempt by District 65 to put inloose language so it can try to obtain to [sic] the ar-bitration process what it fails to obtain from negoti-ations. . . . Your language would lead to arbitra-tion. . . . It should be based on competence, abilityand the needs of the Company. and other factors.On numerous occasions Senick had referred to the ex-clusion of this clause from grievance and arbitration byPrentice-Hall. The company notes on June 4 reflect thefollowing discussions as having occurred immediatelyfollowing Kelly's above-quoted comments:M.S. There are many other provisions where youput they were not subject to the arbitration clause.We wouldn't mind seeing language here.J.K. You are open to that? Would you seriouslyconsider it?M.S. Yes.46At the June 11 meeting, Kelly presented for the firsttime a seniority proposal that included a layoff and recallprovision,which was not subject to arbitration'47 andwhich listed seniority as one of the factors to be consid-ered during the decision-making process. Prentice-Halldeleted the language in a separate paragraph excludingthe entire article from grievance and arbitration.48 Al-though Senick testified that it was still too subjective, thecompany notes indicate that he initially viewed this lan-guage as a big step forward. There appeared to be littlediscussion of it at this meeting.After considering the proposal, Senick stated at theJune 24 negotiations session that this article was reallyno different than the Company's earlier proposal and thatwithout arbitration, it wasmeaningless.Kelly maintainedthat layoff was too subjective for arbitration and wouldlead to frivolous grievances, and that itslanguagereflect-ed the discussion they had had at the table. Senick of-fered to return with other language.46 It is clear that Senick's strategy was to induce Respondent to formu-late language on layoff and recall tied to seniority. However, in subse-quent discussions it became apparent that he never intended to agree to aproposal on layoff and recall which was not subject to arbitration.41 Canoni testified that Respondent used bargaining agreements be-tween other parties as prototypes for formulating its own proposals forthe CSD negotiations. Several of these contracts were introduced intoevidence. In at least two of them the clause on employee recall was notsubject to arbitration, and one of these also excluded recall from thegrievance procedure. (See R. Exhs. 15, 16.) However, in these otheragreements the order in which the employees were to be laid off waseither arbitrable or negotiable to the point of impasse.4" However, the clause permitting Respondent to take action includingloss of seniority under the rules and corrective discipline article remainednonarbitrable to the end under that article notwithstanding the modifica-tion made here. PRENTICE-HALL, INC.The Uniongave its next proposal to Respondent onJuly 8.Some of thelanguage onlayoff andrecall hadbeen modified and the clause now listed criteria for theEmployer toconsider in the decision-making processthat weresimilar to those listed in Prentice-Hall's article.No discussion of this language took place on that date.Respondent made a few changes in its language that itpresentedon July 16.Itdeleted the language reducingseniorityfor any disciplinaryaction against an employeeunder the rulesand correctivediscipline clause.Howev-er, lossof seniorityas a disciplinary action still existedwithin the rules and corrective discipline clause.49Arbitrability of the layoffand recall decision was thefocusof the balance of this day's discussion.Kelly main-tained that management's judgment on layoff and recallhad to be paramount.Senick questionedthe scope of theUnion's recourse in the event of a management decisionmade in anarbitraryfashion.Kelly asserted that a regu-lar grievance"could take care of that"but offered toconsider language placing the burdenof proving arbi-trarinesson the Unionin the eventof arbitration.At the July23 bargaining session,Senick presentedwhat wouldbe the Union's final proposal.The chief dif-ferences remainingbo were between the parties'layoffand recall clauses;arbitrabilityof the decision as appliedin individual cases,and the inclusionby the Union of arequirementthat the Employerattempt to reassign theaffectedemployees either elsewhere in the unit or, failingthat,elsewherein the Company.Senick reiterated thatreasonable actionswould be upheld by an arbitrator.In itsJuly 12 proposalRespondent included languageregarding the placementof laid-off employeeselsewherein the unitor Companywithin Respondent's sole discre-tion.Thislanguage was as Kelly pointed out, similar tothe clausefoundin both parties'proposals concerningpromotions and transfers from and returns to the unit.Senickviewed thischange as minimal and restated hisposition on arbitration.Thereafterno new proposals were-offered.On Sep-tember 24and October 5 and 22 therewere discussionson seniorityof variousduration but no substantiveprogresswas made.During theOctober 22meetingSenick expressedtheUnion'sdesire to have externalreview ofRespondent'sdecisions and noted that suchreview is customary in labor relations.a'Kelly refused tomake the entire clausesubject toarbitration and statedthat he "might entertain"language limitingthe scope ofarbitration.It isevident, however,from the foregoingfacts thatKelly viewed layoff andrecall as a decision formanagement only and that even though the Union had19 See discussion sec. 11,D,9, infra.50 The only other difference that remained was very minor.The Unionwould have an employee lose seniority "following a layoff of more thansixmonths or the employee's seniority, whichever is less"while the em-ployer would have the same result after only 4 months of layoff51 The bargaining notes for October 22 show Kelly stating that "someof '65's'contract layoff is not subject to arbitration,for instance Harperand Row"Canom testified that reliance was placed in part on theHarper and Row contract for the concept that the decision to lay off wasnot subject to arbitration In fact,although the Harper and Row agree-ment excluded the decision from arbitration,italso provided that thelayoff procedures,including the seniority provisions requiring layoff ininverse order of seniority and recall in order of seniority were specifical-ly made subject to arbitration.661proposed specificcriteria to guide an arbitrator onreview,Respondent's position remained unchanged.10.WagesThe Unioninitiallyproposed increased starting sala-ries,on average approximately 25 percentfor each jobclassification,an immediate 32-percent increase, a mini-mum 15-percent increase upon promotion,and a yearlycost-of-living increase.52 The Unionexplained that theserates were competitive with those of similarjobsin othershops in theNew York-New Jerseyarea.Kelly respond-ed that the department was operating at a loss and thatthe parties were"very far apart"on wages.Senick also asked if the employees would be given the3-percent increasereceivedby many other company em-ployees as a result of the wage study commissioned byhuman resources.53Kelly toldthe Unionthat Respond-entwas precluded from increasing wages unilaterally,but that Respondent was willing to discuss it.However,the employees would continue to undergo annual reviewand to receive increases pursuant to that process. Sen-ick's view was that Respondent was unilaterally with-holding an existing benefit.On February 4 the Unionfiled chargeswith the NLRBalleging a violation of Sec-tion 8(a)(3) and(5) of the Act. Thesecharges were sub-sequently administratively dismissedby theRegion.54Kelly acknowledged on cross-examination thatCSDwould have been included in the wage study had theynot been represented by the Union.The Companyturned over its entire economic packageon May 12.The wage proposal listed starting salariesand established an annual merit review systemfor deter-mining if an employee would be granted an increase.This proposalwas not subject to arbitration.In Januarythe Company had providedthe Union withits current wage rates for both individual employees andfor each jobcategory. (R. Exh.4.) In both cases thewages were expressed as annual salaries.Their first wageproposal tothe Unionhowever was expressed in termsof an hourly rate,and the Union subsequently convertedits proposal into an hourly rate as well.In order to get a clear idea of what the Company wasproposing in responseto the Union'sdemands as com-pared to what the employees were receiving without theUnion,conversion of the annual salary intoan hourlyratewas deemed necessary.The results reveal that Re-spondent's initialwage proposal was somewhat less than52 The cost-of-living componentwas not expressly stated in theUnion'swage proposal.Rather it was raised at the bargaining table andSenick acknowledged that cost-of-living increases keep the wages at thesame relative level of earning power. Cost-of-living which was never ex-pressly included was also never expressly removed from the bargainingtable.According to Senick "it died on the table."However,Kelly testi-fied that he assumed it remained on the table throughout the negotiations.55 This study was carried out by"Sibson"and was frequently referredto by that title by the parties.64 During negotiations,sometimes with reference to the Union's claimthat the Sibson increase should be applied to unit employees,Kelly as-serted that the Union had a proclivity for filing frivolous grievances evenwhen Respondent had expressed a willingness to work the problem out.Yet, as this section reveals,the Respondent never offered to grant the 3-percent across-the-board increase to these employees in spite of its will-ingness to"discuss' it. 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe starting annual salary already paid in those positionsbased on a 35-hour paid workweek, 52 weeks per year.55The difference ranged between 1 cent and 5 cents perhour less under the contract proposal.Discussion of the Employer's proposal and the Union'scounterproposal occurred on June 4. The Union had de-creased the increasein starting salariesfrom 25 percentto 19 percent, the across-the-board increase from 32 per-cent to 25 percent, and continued the 15-percent mini-mum guaranteedincrease on promotion. Kelly comment-ed that a 25-percent increase was "ridiculous," but heagreed to look at it. Senick encouraged Respondent tolook at theactualsalary level, not the percentage in-crease.He asserted that the Union's proposal was really"not very much money" and that thenumerousemploy-eeswho had left Prentice-Hall in recentmonths toassume positionselsewhere were "making considerablymore than here."On several occasions during the negotiations the par-tiesdiscussed the decrease in the unit's employee com-plement due to employee quitting. On May 5 Respondentinformed the Union that the night supervisor had re-signed and,depending on the results of its efforts to re-place him and to fill the other vacancies, Respondentwas considering closing down the night shift. By theJune 24 meeting Respondent had hired 3 employees forthe day shift but the night shift was down to 7 or 8 em-ployees from 18 or 20. Kelly informed the Union thatthere had been a slippage on productivity and in schedul-ing on the night shift and that Respondent was still con-sidering the option of closing it down. On both May 5and June 24, Senick expressed his hope that Respondentwould continue to operate a night shift.In early October Respondent was still interviewing po-tential employees and by November 5 a new employeehad been hired on the night shift. Respondent had beenoperating with 35 employees since April,56 compared tothe 50 employees who had formed the unit when thebargainingfirst began.On June 24 Kelly turned over Respondent's next pro-posal which included two new clauses. One clause per-tained to promotions which would trigger a review anda possible wage increase not to exceed 10 percent.57 Thesecond clauselimited anemployee entitled to two wageincreases in the samepay period to only the greater ofthe two increases, not both. According to Kelly thisclause wasadded "to deal with the problem of merit andpromotion increases being given at the same time." Theproposal also included someincreasesin the wages forsome job classifications. In all other respects the proposalremained the same.A discussion concerningannualwage increases fol-lowed. Kelly stated that the fixed annual increase soughtby the Unionwas not inRespondent's best interest at55 A 35-hour workweek was what Respondent offered initially and Ihave assumedthat it would not have offered a shorter workweek than italready received from the employees.55 As noted previously, the CSD unit was comprised of 35 employeesat thetime ofthis litigation. See sec.II,B, fn.3, supra.51 LLSD containeda guaranteed minimum 10-percentwage increaseon promotion to a higher job classification.thistime.58Senick asserted that Respondent presentlyhad a guaranteed minimum increase and that he couldnot understand Respondent's reluctance to agree to con-tinue this practice with the CSD employees. Kelly as-serted that Respondent's wage system included "a meritannual review which is open-ended to favor the produc-tive employee." Senick pointed out that there was noperformance appraisal system against which employeeswould be measured and that Respondent's proposal leftany and all wage increases in the sole discretion of Pren-tice-Hall.Kelly confirmed that this was Respondent'soffer.The Union presented a revised proposal on July 8.The wage increase was dividedintotwo steps; an 8-per-cent increaseon signingthe contract and an additional 7percent months later. Senick asserted that this wage re-quest was "not out of line with the way Sibson was ad-ministered elsewhere in the Company" and its implemen-tationwould bringsalariesup to a competitive level.59Kelly alleged that the Union had already "tried theSibson ploy and lost at the Board ."6O He also maintainedthat Respondent's proposal was competitive.On July 16 Kelly characterized the Union's previousproposal as "a step backwards" because of the com-pounding effect of the 2-step increase. He gave theUnion Respondent's counterproposal which provided aguaranteed 5-percent increase only to those employeeswho received any merit increase, but still did not offer aguaranteed increase across the board. It adopted theUnion's language grantingemployees receiving promo-tions "theminimumsalary for that classification or a 10-percent increase, whichever is larger." Also the prohibi-tion againstpyramidingincreasesformerit and promo-tions within a single pay period were removed. The arti-cle was still subject only to grievance, without recourseto arbitration and the actual wage levels remained thesame asthose in the earlier proposal.Senick requested information relied on by Respondentin formulating its wage proposal including wage surveysused to determine wage patterns in the area, the resultsof the Sibson wage study with respect to the CSD unit,and information on employees performing similar workelsewhere in the Company. Respondent answered this re-quest by letter dated September 24 (R. Exh.8). In itKelly provided the requested information and informedtheUnion that the Sibson study had not includedCSD.61Senick also inquired what the total cost of Respond-ent'sproposal was and whether there were current mini-mums and maximumson salary increases. Kelly respond-ed that the cost of Respondent's proposal was "[fivepercent overall maybe," and that there was currently"[u]nder the guidelines that did and do exist"a maximum12-percent increaseand a minimumincrease "in the four58 LLSD contained a guaranteed 5-percent annual increase in additionto any merit increase given at the Employer's discretion.89 The Union had previously given Respondent information on wagesof other companies where employees were more well paid.60 See discussion at sec. II,B,10, supra.11There was no attempt at the hearing to show that there existed sucha disparity between the wage levels in the information provided andthose proposed in the bargaining as to evidence bad faith. PRENTICE-HALL, INC.to five percentrange."Thislast statementby Kelly tendsto contradict his earlier position that Prentice-Hall reliedsolely on a meritreview system forits nonunionemploy-ees. (See discussion from June24, above.)On September 3 Senick gave Respondent a wage pro-posal notwithstanding his havingnot yet received thewage information he had requestedon July 16.He lateradmitted that this proposal was"a shot in the dark"made in an attempt"to move things along."In substancethis proposal called for an 8-percent increase on currentwages from the date thecontractis implemented and a9-percent annual increase exclusive of any additionalmerit increasesgiven by the Employer.62Respondent'sproposalof October22 increased theminimum salaries in some job catagories between 10 and25 cents anhour. Still, by Kelly'sown admission at trial(Tr. 1094), only 7 of the 36 employees,who were earn-ing less than this proposed new minimum,would havereceived an increase.Respondent also proposed languageallowing itto pay ashift differential at its own discre-tion.Senick's initial responsebeforestudying the propos-alwas that the minimum on wages was looked at muchcloser.He also reiteratedthe need foracross-the-boardincreases.After reviewingRespondent's proposal,Senick gavethe Union's reaction and counterproposalon November5.He acknowledged again thatthey wereclose on mini-mums, but apart on both initial across-the-board increasesand guaranteed annual increases.Kelly assertedthat the Union failed to takeinto ac-count theraisesgiven to CSDemployees during thecourse ofnegotiations.Senick respondedthat the aver-age increasesgiven in Apriland July had been less than6 percent and that from his preliminary information onOctober increases it appearedthat thosewere in thesame range.63 He assertedthat theseincreases were lowcomparedto those previouslygiven in CSD and to thosegiven during the last several months to nonunion em-ployees, which includedsome increasesof 14 percent. Inresponse to those comments,Kelly stated that the guide-linesgoverning CSD were thosethatwere in effect inSeptember 1980,while thosegoverning other employeeshad changed and therefore what occurred outside theunit had no relationshipto CSD.He likened Senick's at-tempt to compareCSD's salaryincreases to nonunionemployees"to compar[ing] apples to oranges."The chiefdifferencebetween theparties by this datewas, asKelly pointed out, thatPrentice-Hall's wage pro-posal was a merit system and the Union wanted a guar-anteed minimum raise plusmerit.Senick asserted,both atthe negotiations and at the hearing,that the Union's pro-posal reflected what happened,in practice, at Prentice-Hall. Furthermore,Respondent'swage proposal was notsubject to arbitration,limiting employee or union re-course to protest anarbitrarygrant of a less than 5-per-centmerit increases to the filingof a grievance (Tr.62 By this date Senick had decreased the minimum starting salaries toonly a 5-percent increase over the preunion starting salaries.as These dates were for annual reviews of employees whose employ-ment anniversaries fell within those quarters.6631099).84 Senick testified,"I also told the company that Icouldn'tagree to a wage proposal that wasn't subject toarbitration because it meant that I couldn'tenforce thewage proposal,which was absolutely no good to me."(Tr. 135.)Canoni offered several specific examples:he pointedout that the Brandeis University contract with nonpro-fessional library employees had no automatic wage in-crease and was not subject to grievance and arbitration.However,Canoni failed to note several other features in-cluded in that wage package and not offered by Pren-tice-Hall.Brandeis University included a review proce-dure for evaluating employees and granted employees re-ceiving less-than-satisfactory rating a second review 3months after the first one.In addition,the contract had aperformance evaluation review appeal procedure where-by employees could question their supervisor's evalua-tion by going to, in succession,their department head,the university librarian or their designee,and the dean ofthe faculty.Canoni also pointed to the Winthrop Publishing, Inc.agreementwithDistrict65which containedmeritreview of employees.However,also unlike the Prentice-Hall proposal, it granted a minimum 6-percent increase,or the amount necessary to achieve the minimum scalefor the employee's job and experience level, whicheverwas greater.According to Canoni,the Boston University contractwith District 65 did not include a guaranteed wage in-crease or recourse to grievance and arbitration provi-sions.Contrary to Canoni's reading of this contract, thisarticlegranted salary increases in both the first andsecond years of the agreement(the term if the agreementwas September 6, 1979,to June 30, 1981) with additionalmerit increases permitted at the Employer's discretionwithout recourse to grievance and arbitration.In the bargaining agreementbetweenAllyn andBacon, Inc. (a formersubsidiary of Prentice-Hall) andLocal 925,ServiceEmployees InternationalUnion,AFL-CIO therewas a merit increase system with thepossibility of no merit increase and no recourse to arbi-tration.In response to my questioning,Canoni also testi-fied thatthere was an across-the-board increase in thatagreement as well and that no similar offer was made inthe CSD negotiations. It was this type of proposal thatSenick repeatedly sought to have included in the CSDagreement.Finally,both LLSDunit contracts had wage articlesthatwere subject to arbitration and Kelly did not pro-pose their exclusion in the negotiations leading to thesecond LLSDcontract.11.Union shop and dues checkoffWhen Senick introduced the union-shop clause he em-phasized its importance to the Union.He stated that the84 Since,as earlier noted,Respondent was insisting on language in itsarbitration clause making grievances the "sole and exclusive"means forthe settlement of all dispute,see sec11,D,4, par.9, supra, Kelly's laterreference on re-direct examination to thepossibility ofa lawsuit to assertunion claims of breach of the wage article(Tr 1262)must be completelydiscounted. 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcommittee had developed a consensus within the shopthatwas overwhelmingly in favor of this proposal.Union negotiation committee member Richard Piper ex-plained that the union shop would prevent favoritismand friction among the employees because "all employ-eesmust be treated thesameinaUnion Shop." Hestated further that if he paid dues, he wanted others topay them also, and that the shop steward would bestronger and fewer disputes would go to arbitration.Senick added that all employees underwriting the cost ofthe Union would obviate the need for further organizing.Kelly did not perceive any advantage for Respondentto have a union shop. He asserted that "[n]either a ma-jority of the unit wantsa unionshop or the union." Healso stated that the contract would govern all unit em-ployees regardless of whether they were union membersand that the root of what the Union wanted was the em-ployees' dues.Kelly also asked a number of questionsconcerning the application of the article to specific cir-cumstancesin aneffort to ascertain "where we mightagree and where we don't agree."At the June 4 meeting, Senick asked if Respondentplanned an answerto theunion-shop clause.Kelly re-sponded, "We have more technical objections on check-off.Our objections to the Union Shop are much more onthe basis of principle." Specifically, he asserted that theUnion had not obtained a majority of the employees'votes at the outset, only a majority of the employeeswho voted, and that there had been high turnover withinthe unit.Senick's argument that a union shop was what the em-ployees wanted so that they would have strength did notprovide Kelly with the "compelling reason to persuadeus that the union shop clauseis inour best interest. 1165No further discussions of this clause were conductedbefore the negotiations broke off.12.Complete agreement (past practices and otherbenefits)The Union included a clausein its originalproposalthat would require the Company to continue all practicesand policies not expressly altered by the contract. Kelly'sapproach was, "[I]f something is not in the contract, itdoesn't exist." He saw the Union's proposal as problem-atic because it did not spell out the intent of the partiesand because of the potential expense of such general lan-guage"based on District 65's past record of filing griev-ances."The Employer responded with an article entitled"Complete Agreement" whereby no past benefits orpracticeswould extend beyond the contract executiondate. The contract would be deemed to express "the fullunderstanding of theparties asto all of the terms andconditions of employment for all employees in the bar-gaining unit."In a secondparagraph (29.1) the partieswaived the right to bargain for the life of the agreementas to any subject matter not specifically referred to orcovered.The first looseleaf editor contract also had a completeagreement article. It incorporated by reference the "poli-cies or benefits set forth in the current issue of 'You andYour Company' [YAYCO] applicable to all regular fulltimeP/H employees" except as modified by the bargain-ing agreement. This provision was excluded from thegrievance and arbitration provisions. In addition, theclause also stated that the parties had bargained fullyconcerning all terms and conditions of employment. Inthis last respect it was similar to the language proposedin the CSD negotiations.The second looseleaf editor contract contained sepa-rate clauses entitled "Complete Agreement" and "OtherPractices." The complete agreementlanguagewas simi-lar to that proposed in the CSD negotiations except thatitdid not include the restrictive language governing pastpractices,policies,and benefits.The other practicesclause incorporated the provisions in YAYCO to sub-stantially the same extent as YAYCO had been incorpo-rated in the first looseleaf editor contract.Kelly expressly rejected the Union's offer of July 8 toincorporateYAYCO by reference in the CSD agree-ment.He insisted that each provision be specified if itwas to be considered an employee benefit or right andagain raisedthe Union's record of frivolous arbitration asthe rationale for his position. Yet, in spite of the fact thatthe grievances over job description which the Union hadfiled in the LLSD unit resulted in arbitrations costing theEmployer in excess of $50,000 (Tr. 732)-a cost whichKelly attributed in large measure to the ambiguity in lan-guage of the first LLSDagreement-the second LLSDagreement continued to incorporate the employee bene-fits in YAYCO by reference.When pressed to explain this apparent discrepancy inapproach in company dealings with the attorney-editorson the one hand, as opposed to its dealings with compo-sition service employees on the other, Kelly at first wasevasive and confusing, and finally reliedon a uniongrievance filed in the LLSD unit concerning an IRAplan benefit which he later conceded was not filed untilApril 1982, 5 months after CSD unit negotiations hadceased (Tr. 1085-1092).On October 15, Senick presented a list of subjects theUnion wanted included in the CSD contract and whichwere contained in the current YAYCO.66 On October22 the Company introduced a proposal on "Other Bene-fits" that expanded on the specific benefits from YAYCOthat the Union had sought to be included in the agree-ment,67 and exempted the entire article from grievanceand arbitration. This article wasinitialedwithout modifi-cation.The completeagreementproposal was not discussedagain, however, Senick stated on October 22 that theUnion would agree to something like this, but that itwould wait until the end of negotiations to see what theentire contract said before doing so.66 No provision for union shop was includedin the first LLSD con-tract,however, dues checkoff was provided for in the second LLSDagreement.66 Respondent had supplied Senick with a revised versionof YAYCOin late June.67 These included such benefits as food and refreshment services, park-ing, check cashing,book discounts,and the like. PRENTICE-HALL, INC.13.Credit union checkoffThe Union proposed that the Employer deduct froman employee'swages an amount authorized by the em-ployee and transmit those funds directly to the District65 credit union.When Senick first presented this clauseon February 26 he explained that out-of-statememberscould use the credit union only if there was such anautomatic deduction.He stated further that he believedthis requirementwas imposed by New York bankinglaw, but Krawczyk corrected his statement on July 8when she explained that checkoff for out-of-state em-ployees was a union rule designed to expedite enforce-ment.At the July 16 meeting,Kelly rejected the Union'sproposal on the grounds that in his view the credit unionwas union business"properly done by the union on it[s]own time and location."He reiterated this position onOctober 22.68Senick questioned Kelly's approach because there wasa similar provision in the LLSD contract.Kelly respond-ed, "I don't see the relevance in that."On cross-examination Kelly testified that checkoff wasan "administrative headache"to the payroll departmentbecause it had to be done manually for a limited numberof employees.69However,creditunion checkoff re-mained a part of the second LLSD contract which wassigned even as the CSD negotiations continued.14.Holiday for part-time employeesThe Union sought to have paid holidays granted to theapproximately 20 part-time unit employees on a pro ratabasis.Respondent offered to pay part-time employeeswho had worked a minimum of 900 hours in the preced-ing calendar year for up to five holidays per year, pro-vided the employee worked "both his scheduled workday before or [sic]his scheduled work day after the holi-day, unless unavoidably absent for a reason acceptable toPrentice-Hall."70Respondent explained that the situations of part-timeemployees is different from that of full-time employees.Kelly asserted that part-time employees enjoy greaterscheduling flexibility,more informal working conditions,and the option to apply for full-time employment iftheywant full-time benefits.In addition,if they work a mini-mum number of hours,theyreceive the same medical in-surance coverage as full-time workers because the insur-ance carrier makes no distinction between full-and part-time employees.Kelly further explained that Respondenthad a different investment in full-time employees than inpart-time employees.The parties differences on this article were never rec-onciled.ea This view of what constitutes union business as distinguished fromemployee matterstypifiedKelly's view of the union-employee relation-ship. See discussion sec. II,D,4. par. 31, supra89 In this regard Kelly stated he considered checkoff to be an "eco-nomic item," but he never conveyed this belief to the Union(Tr. 1113).70 This "wrap around"language was agreed on in the holiday articlegoverning full-time employees.66515.Term of agreementSenick twice attempted to establish the term of thebargaining agreement being negotiated.He informed Re-spondent on September 24 and October 22 that theUnion's position was that they were discussing a 12-month proposal.Kelly maintained that Respondent hadnot proposed any time period and that their position re-mained open.E. An Overviewof theBargaining Sessions: TheirFormat,Number,Frequency,Length and Pace, andthe Circumstances of their Ultimate TerminationThe first bargaining session was held at 6 p.m.71 onJanuary 22.This meeting was well attended with 5 per-sons representing Respondent and 14 representing theUnion.72After submitting the bulk of the Union's con-tract proposals,a brief caucus followed7S and the partiesagreed on February 12 for their next meeting.The February 12 meeting was attended by 4 represent-atives for Respondent and 15 representatives for theUnion.The meeting began at 6:22 p.m.because theUnion held a caucus first.Senick stated that the purposeof this meeting was to review the union contract propos-als and to get Respondent's reaction to the various arti-cles.At 9 p.m., after discussing several articles,Senicksuggested the meeting continue until 9:30 p.m.,but Ber-nice Krawczyk wanted to conclude the discussions at 9o'clock and vetoed Senick's suggestion.Before this meeting ended Senick noted that Thursdaynightswere good for meeting and opined that theyshould "try to set dates. Many dates."Kelly agreed to"schedule a couple of sessions,but let's not get too farahead of ourselves."Meetings were scheduled for Febru-ary 26 and March 5.The third bargaining session was held on February 26,as scheduled, and concluded at 9 p.m. at Senick's re-quest.The next session took place on March 12, theMarch 5 date having been canceled because of snow. Re-spondent was represented at each of these sessions by itsentire five-person committee.The Union was representedby nine and eight persons at each meeting,respectively.The Union completed its presentation of proposals onMarch 12.Kelly suggested the next meeting be held 3weeks hence,on April 1, to allow Respondent an oppor-tunity to draft its proposals,submit them to the Compa-ny's executive committee,and deliver copies to theUnion in advance of the next meeting.On April 1 Respondent'sfullcommittee met withSenick and nine other individuals who formed the unioncommittee.Senick stated that he had met with the em-ployees once since he received Respondent's proposalsand the Union's impression was that the parties were "farapart"in their approach and on most items. Senick cau-cusedwith his committee for approximately 1 hour.71 All bargaining sessions commenced at or around 6 p.m. unless other-wise noted.72 The bargaining parties are described in greater detail in sec. li,C,supra.79 Caucuses were held on a regular basis throughout the negotiations.The notes do not always indicate which side requested these breaks butKelly testified that several were caused by Respondent. 666DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWhen they reconvened Senick gave Respondent severalcounterproposals.He also inquired about articles thatwere in the Union's proposed contract, but for whichthere were no specific articles in Respondent's proposedagreement.In response Kelly offered Respondent's view of whatthe contract would be.Our position is, if it's not in the contract, itdoesn't exist.74 Our purpose is to avoid reliance oncasual language.We would like to put the contractto bed during negotiations, not continue to argueabout what we said after it's signed. If you lookcarefully at our proposals, you will see that many ofthese areas of concern have been covered.Senick noted a difference in approach between theparties to the past practices clause and some preliminarydiscussion of other clauses followed. Before the meetingended the parties agreed to meet on April 9. Kelly alsoinformed the Union that the Company was seeking em-ployees for both the day and evening shifts. Senick andhis committee remained to meet among themselves afterinforming Respondent that its presence would not be re-quired. The meeting concluded at 7:30 p.m.The April 9 meeting was attended by Respondent'sfive-member committee and nine representatives for theUnion. During the course of discussing the recognitionclauseKelly raised the previously withdrawn unfairlabor practice charge as a reason organizing activityshould be limited on Prentice-Hall's premises. Senickchanged the subject and turned the discussion toward thevarious clauses he found objectionable.A number of items were discussed before the Unioncalled for a caucus at 7:35 p.m. At 8:45 p.m. they recon-vened until 9:10 p.m. Before the session ended Senick of-fered to meet the following evening or the followingTuesday. Neither date was convenient for Kelly whosuggested they meet on April 21. Senick agreed.During the April 21 session various clauses were dis-cussed and a 5-minute caucus was held at the Union's re-quest. Toward the end of this session Senick asked aboutthe Company's economic proposals and expressed his ea-gerness to conclude the agreement after so many months.Kelly offered to come back with language on several ar-ticles,but stated that because two or more members ofRespondent's committee would be out of town for thenext 2 weeks, they would not be able to meet until theweek of May 11. Senick objected to this delay. Heargued that as chief spokesperson only Kelly's presencewas required. Kelly responded that his committee's pref-erence was not to meet without a majority of the com-mittee present. He added, "there's a lot to get done and alot to consider, we wouldn't want to rush through."Senick reluctantly agreed to meet on May 12 and re-quested another session the following week. May 27 wasagreed on.On May 12 and 27 the meetings were held as sched-uled. Respondent's entire committee met with Senick and74 This statement had been made by Kelly on other occasions duringthe negotiations.several other individuals on behalf of the Union. (Therewere seven and four persons in addition to Senick ateach meeting, respectively).Many proposals were dis-cussed and a caucus was requested by Senick duringeach meeting. On May 12 Respondent gave the Union itseconomic package.The negotiators met for the 10th and 11th times onJune 4 and 11. At Senick's request the June 4 sessionbegan at 6:20 p.m. to allow time for him and his fivecommittee members to meet. On June 11 Senick andthree others represented the Union's position. A half-hour caucus was held during each of these sessions.75Senick was accompanied by six individuals at the nexttwo meetings, held June 24 and July 7.76 On June 24 themeeting followed the usual format of the parties' tradingproposals,discussing their positions, and holding acaucus (this one at Senick's request) at some point duringthe evening. On July 7 Senick delayed the start of themeeting by 35 minutes in order to meet with his commit-tee.Fifteen minutes after calling for a caucus at 8 p.m.,Senick went to Respondent's caucus room to deliver aproposal, to arrange for two future meetings, and to indi-cate to Respondent that there would be no need to re-convene that evening.July 16 and 23 were the 14th and 15th sessions. Re-spondent's full committee attended on both dates. Senickwas accompanied by Krawczyk and two others on July16 and by only the two other individuals on July 23.77These sessions proceeded in the usual manner.At the end of the July 23 meeting, Senick announcedthat he would like to perpetuate the momentum he feltthey had developed and begin wrapping up the negotia-tions.He stated, "We have significant movement in theseback-to-back sessions. If we could meet regularly wecould get the same accomplished in the future."78 Fur-thermeetings were scheduled before their session con-cluded at 9:10 p.m.The August 12 meeting followed the usual format. Acaucus was held before the meeting ended at 8:25 p.m.79The 17th and 18th meetings, held September 380 and24,were attended by four of Respondent's five negotia-tors and by only Senick and one other person for theUnion. Senick opened the September 3 meeting by an-nouncing that after a week in Maine he had "come backand taken a new perspective on these negotiations." Thismeeting ended at 6:50 p.m. when the parties broke for acaucus and agreed to meet again on September 24.81 On's The notes do not indicate who called the caucus on June 4, and theone on June I I was held at Senick's request.76 Among those accompanying Senick was Bernice Krawczyk.'7 The union committee remained small at successive negotiations ses-sions.Caucuses were held at each of these sessions but the notes do notindicate who called them.18 For a summary of the progress made over the course of the negotia-tions, as evidenced by agreement on specific articles, see see. 11,D,1, fn.8, supra.79 The notes do not disclose who called this caucus.80 A session had been scheduled for August 19 but was canceled bySenick (Tr. 168).b'There is no indication who called this caucus. PRENTICE-HALL, INC.September 24 a half-hour caucus was held during thecourse of the meeting.Thatsession concluded at 7:40p.m. with the schedulingof twofuture meeting dates.The final three negotiation sessions were held on Oc-tober 5 and 22 and November 5.82 The Union's commit-tee was slightly larger at these sessions than it had beenat the previous two. At the close of the November 5meeting the parties scheduled another session for No-vember 19.The November 19 session never occurred.AccordingtoKelly,Senick telephoned him on November 17 tocancel the November 19 date and reschedule the meetingforNovember 25. Kelly testified further that he toldSenick that he would get back to him.Kelly did,in fact,send a letter to Senick dated November 18. (R. Exh. 9.)Senick testified that he received a letter from Kellyadvising him that the Company had received a petitionfrom the employees indicating that they did not want theUnion,and that the Company had filed an RM petitionwith the NLRB Regional Office.83 I credit Senick's tes-timony over Kelly's assertion that Senick changed thedate of the November 19 meeting because it is inconsist-ent with the text of the letter mailed by Kelly to Senickwhich concludes as follows:"Accordingly,our sched-uledmeeting for Thursday,November 19th should beconsidered canceled."When I repeatedly pressed Kellyto account for the discrepancy,he could offer no expla-nation(Tr. 829-830),In the November 18, 1981 letter Kelly states "On thebasis of [the] petition and other objective evidence,84and yesterday's expiration of District 65's certificationyear,Prentice-Hall has a good-faith doubt that District65 continues to represent a majority of the employees inthat bargaining unit."Kelly then refers to the Company'sfiling of the RM petition and declines to bargain further.The Union's charge in this case preceded this letter by13 days, having been filed on November 5, 1981, prior tothe last meeting held between the parties the evening ofthatday.Prior to filing of the charge,Senick hadlearned of some dissatisfaction among unit employeeswith the Union's inability to get a contract.Regarding the frequency of meetings,a pattern devel-oped early in which the Union,by Senick, generallysoughtmore frequent meetings than the Respondent,with Kelly as spokesman, was willing to arrange. Thus,after the second meeting held on February 12, Senicktestifiedhe sought another session the following weekbut that the Company would only agree to meet in 2weeks.The notes show Kelly responding to Senick's re-82 There is no indication who called any of the three caucuses held ateach of these meetings.83 The petition filed on October 18 in Case 22-RM-588 was acted onby the Acting Regional Director for Region 22 who dismissed the peti-tion on January 19,1982, "without prejudice to reinstatement,if appro-priate,on the final disposition"of the unfair labor practice case at bar. Acopy of the petition,introduced into evidence by Respondent (R Exh12) contains 14 legible signatures and evidence of 5 or 6 others that areillegible.The petition states that the undersigned employees desire the de-certification of the Union.In his letter,Kelly refers to this petition ashaving been signed"by over 50 percent of the employees in the [CSD]bargaining unit." Since April 1981,Respondent had been operating witha complement of 35 employees.84 Kelly never clanfied this phrase During the course of bargaining hereferred occasionally to the high turnover among unit employees.667quest to set many dates,"[L]et's not get too far ahead ofourselves."The problem arising at the close of the April21 session has already been discussed,including Senick'sunsuccessful request for a meeting in the week of May19.Senick's July 23 request for more frequent meetingsafter "the sixth or seventh month of bargaining"as con-firmed by the notes of that session was also rejected. Atthe close of the October 5 session,Senick's request for ameeting the following week was not fulfilled,and thenext meeting took place on October 22. Again,the Com-pany rejected a meeting the following week and met forthe last time on November 5. To the extent Kelly hasdisputed any of the union requests or the attribution tohim of negative responses during his testimony,I creditSenick,particularly in light of the discussions of thismatter containedin theRespondent'sbargaining notes,my discrediting of Kelly's testimony regarding the can-cellation of the November 19 session,and the corrobora-tive testimony of Mariella Signoretto,an employee-member of the Union's negotiating committee(Tr. 1290-1292 and Tr.1393).In contrast to the slow pace of session dictated by theRespondent for the composition services unit,bargainingfor the second LLSD contract proceeded weekly in thebeginning and twice a week thereafter, Kelly's denial tothe contrary notwithstanding.F. CredibilityIn the immediately preceding section of this decisionwith the timing of the bargaining sessions,IdiscreditedKelly'sdenials that he was responsible for cancellationor delays in meeting. It remains to consider a more seri-ous matter involving the credibilityof bothKelly andRespondent's counsel,Madigan,when the former,in tes-timony,and the latter,in cross-examination of Senickand in direct examinationof Kelly,sought to establishthat Senick in the course of the bargaining sessions hadnot objected to Respondent's proposals excluding variousprovisions from arbitration, refusing to make layoff andrecall subject to seniority,the broad management-rightsclause including the "precedence"language and no-strikeclause assessing individual liability and liquidated dam-ages, or the clause making grievances the sole and exclu-sive means for the settlement of all disputes.Time aftertime, Senick was confronted with his pretrial affidavitwhich failed to discuss his objections to these matters atparticular bargaining sessions.Thus,Senick was forcedto agree he had not referred in his affidavit to his con-cern with the exclusion of matters from arbitration at theMay 12session(Tr. 402-403). Similarly,Kelly on directexamination denied that Senick atthe April 9session hadever stated in"words or substance" that he could notagree tocorrectivediscipline unless it was tied to arbitra-tion(Tr. 746).These are only two examples of many in-stanceswhereRespondent attempted to show union ac-quiescence at the bargaining table to Respondent's pro-posalswhich the General Counsel claimed in argumentmade at the hearing constitute evidenceof bad-faith bar-gaining.Other examples appear atAppendix 2 to theGeneral Counsel's brief.In each of the examples cited, aswell asthe others,the Respondent's bargaining notes of 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe sessions that subsequently were produced on demandand became the agreed factual, albeit incomplete, recordof what transpired at the meetings,85 establishes thatSenick repeatedly, and at themeetings astowhich heand Kelly were questioned, raised the appropriate objec-tions. Thus, on May 12, the notes quote Senick as saying,"On 13.4 your exclusion [sic] that article [seniority] isnot subject to grievance arbitration is unacceptable.Frankly, I don't see any changes."And, on April 9, Senick is quoted as follows:With regard to 4.6 [of Rules and Discipline] it isnotwhat we want. The only adequate protectionfor employees is to have a just cause clause with re-course to the grievance and arbitration mechanisms.. . . With regard to 4.8, we're not interested with-out essentialgrievance and arbitration protection.The earlier presentation of the areas in disputes in thisdecision is replete with numerous references to Senick'sobjections to Respondent proposals severelylimiting ar-bitration, precludingany meansof contract enforcementfor disputes subject to grievance procedures, giving pre-cedence in arbitration to management rights in conflictswith other contract clauses, and its liquidated damagesand extensive individual liability in the event of a strikeinviolationof the no-strike clause (See, e.g., sec.II,D,3,4,6,7,9, supra).Respondent's chief witness, Kelly, as well as its coun-sel,Madigan and Canoni, who also participated in thenegotiations and had reviewed Prentice-Hall's own bar-gainingnotes prior to the hearing, were or should havebeen aware that Senick had indeed raised appropriate ob-jections to these major differences cited, among others.Thus, one may reasonably have a great degree of skepti-cism when weighing Kelly's or counsels' assertions thatthey could have, in good faith, sought to impugn andindeed impeach86 Senick's testimony by reliance on thetheory of failure to include such matter in his affidavit orby virtue of Kelly's negative response to questionscouched repeatedly in the language of whether Senickhad raised objections either in word or substance. Kellyis thoroughly discredited by virtue of his firm denials tosuch inquiries which Respondent's own document showto be patently false, and counsel had no businessassert-ing claimsthat they knew to be unsupported by materialprepared by and in Respondent's possession and re-viewed by them prior to the hearing. (Tr. 1359.) As bothcounsel were active participants in the negotiation proc-ess,S7their positionin thismatter may also shed light onthe issue of the merits of Respondent's defense that it,indeed, sought in good faith to reach agreement and,85 See sec. I1,D,1, in. 8, supra.86 On the record, Canoni claimed the omissions from Senick's affidavitwarranted his impeachment and buttressed Respondent's claim that theUnion had not objected to the contract proposals which now formed theheart of the General Counsel's case of bargaining in bad faith (see Tr.622, 663-664)."l Both are also named as agents of Respondent who are alleged tohave negotiated with the Union in bad faith in an amendment of the com-plaint offered and received in evidence in response to Respondent's pre-trialmotion for a bill of particulars (Tr. 8).thus, did not engage in a refusal to bargain in violationof the Act.One other significant credibility issue is raised byKelly's denial, under oath at the July 16 session, that he"inwords or substance" asked whether the Union was"willing to forgo the right tounionactivity at the Com-pany in order to reachagreement." (Tr. 784.) Canonialso denied he heard that (Tr. 1345-1346). Senick testi-fied that at this session the parties again got into a discus-sion on the issue of union activities on the companypremises. According to Senick he told Kelly he thoughtitwas an illegal clause and that the Union could notagree to waive the employees' Section 7 rights to engageinunion activities. Senick believed Kelly replied that"the employees had no absolute right to the union activi-ties and that we should ask them . . . if they were will-ing to give up those rights or not to get some agree-ment." (Tr. 153.)At the July 23 session, the notes shown Kelly agreewith Senick's assertion that "the primary difference [onthe grievance procedure article] is the on-premises re-quirements." Senick also stated the committee could notabridge employee statutory rights. Kelly asked if this po-sitionwas in the self-interest of the Union or to establishan effective grievance mechanism. Senick asserted a ma-jority of the employees wanted this and the discussionconcludes. Having in mind Kelly's statement at the June4 session that "the union did not obtain a majority of theemployees in theunit," the fact that the parties were inlocked positions on this issue by July and not. until thelast session on November 5 did the Company finallyoffer to limit the prohibition of union activities to a"work area" rather than the "premises" in the unionstewards article where the prohibition had, since August12, been lodged,88 and in consideration of having gener-ally discredited Kelly as a reliable witness on certainlythe confrontations involving the most serious differencesbetween the parties expressed at the various sessions, Iconclude that Kelly did insist on a poll of theunit em-ployees to seek a waiver of the exercise of a Section 7right in order to reach agreement on the grievance arti-cle.Senick proved to be a generally reliable witnesswhose testimony was corroborated to a very high degreeby the bargaining notes, and where, as in this instance, itdoes not appear in the July 16 notes but does not conflictwith them, I am prepared to credit Senick that such aninterchange took place as he has sworn, but that it tookplace at either the July 16 or 23 session.Analysis and ConclusionsInChevron Chemical Co.,261 NLRB 44, 46 (1982), theBoard has described the standard governing the duty tobargain in the following language:[I]nascertainingwhether the duty to bargain ingood faith has been complied with, it must be re-membered that Section 8(d) does not "compel eitherparty to agree to a proposal or require the makingof a concession . . . ... Thus, the Board does not," See sec.II,D,4, supra. PRENTICE-HALL, INC."either directly or indirectly,compel consessions orotherwise sit in judgment upon the substantivetermsof collective-bargaining agreements."NLRBv.AmericanNationalInsuranceCo.,343 U.S. 395,404 (1952).6 On the otherhand,as statedby the Su-preme Court,"[T]he Boardhas been afforded flexi-bility to determine. . .whether aparty's conductat the bargaining table evidences a real desire tocome into agreement. . . .And specifically we donotmean to question in any way the Board'spowers to determine the latter questions,drawinginferences from the conduct of the parties as awhole."NLRBY.InsuranceAgents' InternationalUnion,AFL-CIO [PrudentialInsuranceCo.],361U.S. 477, 498 (1960). The Boarddoes, of course,with courtsanction,consider the content of bar-gaining proposals as part of its review when makinga determination as to the good faith of parties nego-tiating a contract.7But see fn.10, infra.7 See,e g , Seattle-FirstNationalBand v.NLRB,638 F.2d 1221,1225-1226(9th Cir.1981);Pease CompanyY.NLRB,666 F 2d 1044(6thOr.1981).InChevron,supra at fn.10, theBoard noted that un-usually harsh,vindictive,or unreasonable proposals maybe deemedso predictablyunacceptable as to warrant theevidentiaryconclusionthat theyhave beenproffered inbad faith,citingPeaseCa v. NLRB.,supra at fn. 4, andcasescited with approval, but rejectedthe application ofthat principle to the proposals at issueinChevron.In the same decisionthe Boardalso recognized thatthe search to determinewhether therehas been compli-ance with the standard must oftenbe based oncircum-stantial evidence and entails an examinationof the wholerecord:Determining whether partieshave complied withthe duty tobargain in good faith usually requiresexaminationof their motive or state ofmind duringthe bargaining process, and is generally based oncircumstantialevidence,since a charged party is un-likely to admit overtly having acted with bad intent.Hence,in determining whether the duty to bargainin good faith has been breached,particularly in thecontext ofa "surface bargaining"allegation,welook to whetherthe parties'conduct evidences areal desire to reach an agreement-a determinationmade by examinationof the recordas a whole, in-cluding thecourse ofnegotiations as well as con-tract proposals.[Chevron,supra at 645.]An analysis of the recordmust start with the simplefact thatthe Union was certifiedas exclusive bargainingrepresentativefollowing anelection inwhich it receiveda majority of the votescast.That statuscannot be under-mined by theclaim,advanced by Kelly in discussions re-garding the union-shop and dues-checkoffdemands, thatthe Uniondid not representthe majority of the employ-ees in CSD because theyreceived only 25 votes out ofthe total complementof 50 employees.Put another way,the Union,inwinning the electionby 1 vote had the669same legally recognized status as a union that had wonby 20 votes.And the Union was entitled to the sameduty to negotiate regardless of the size of its pluralityamong all employees or the extent of its majority amongthose employees who chose to cast a ballot.Over a period of 11 months,a series of 21 meetingswere held,during which time tentative agreement wasreached on over 20 bargaining subjects,but at the end,the parties remained far apart on 15 other items.Many ofthese 15 items were central to the Union's role as exclu-sive representative and collective-bargaining agent forthe unit employees in determining jointly with the em-ployer theterms and conditions of their employment. Ina significant number of these subjects the Respondent'sproposals undermined the Union's role and made evidentan intention of denying to the Union any effective voicein jointly determining the terms of employment or in en-forcing the terms and conditions of employment onwhich the parties had already tentatively agreed orwhich were embodied in the proposals that Respondenthad made or modified in response to union demand.Thus,only after a series of meetings and toward the endof lengthy bargaining was the Union able to obtain thereluctant"concession"that disciplinary action againstemployees would only be taken for just cause-a well-recognized and well-defined standard.Yet, Respondent'sconcession was illusory.This was so because the final ar-biter of the application of that standard to a particulardisciplinary act was to be the Company itself,companyconduct was not to be subject to third-party review.Furthermore,because a disciplinary act was grievable,under the Respondent's sole recourse proposal, theUnion was limited to grieving an incident and could nei-ther, in view of the Board no-strike article and the solerecourse language,engage in self-help or a contractaction to enforce the just-cause standard or correct an al-leged breach of it.As Kelly explained on the witnessstand,the Union could not bring a lawsuit disputing aRespondent's disciplinary action(Tr. 1290).In its brief,Respondent suggests that the sole recourselanguage nonetheless permitted breach of contract ac-tions for all disputes not subject to arbitration.The plainmeaning of Respondent's proposal("the procedures setforth here and in Article 5, grievances shall serve as theseol and exclusive means for the settlement of all dis-putes that may arise between them") belies that claim.When coupled with Kelly's clear testimony on this pointthe matter is free from doubt.Contraryto Respondent'sattempt in its brief also to portray Senick as understand-ing and sympathetic towards its strained,after the fact,interpretation of the sole recourse clause,theUnion'schief negotiator protested early,on receipt of the compa-ny proposal,that"many of the clauses would be unen-forceable.Iwould have no means of resolving disputesbetween us." (See sec. II,D,4,fn.25 supra.)Senick'scomment at the October 5 session cannot be taken asagreement to Respondent's posthearing reinterpretation.(See sec. II,D,4, supra.)Even if it was, that does notchange the legal effect and impact of Respondent's pro-posals on the arbitration and rules and corrective disci- 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpline articles that were finally never agreed to for thereasons stated above, among others.Not only was the Union limited to grieving discipli-nary decisions but it could not be assured that even rela-tivelyminor rules, infractions, or alleged unsatisfactoryperformance would be subject to the progressive disci-pline procedure. Thus, employees were not assured ofnotice by warnings or evaluative review which wouldprovide them with reasonabletimeto improve their per-formance before being subject to discharge or othersevere discipline not itself subject to any effective unionreview or recourse.What has been said about the impact of the sole re-course languageaffected, of course, not only disciplinaryacts but all matters made grievable under the proposedagreement. I do not believe any terms or conditions ofemployment were excluded from the grievance proce-dure, but a significant number were excused from arbi-tration;among them, profit sharing, other benefits,wages, rules and corrective discipline, seniority, medicaland life insurance, and subcontracting.Respondent's rejoiner to the Union's demand for arbi-tration as a last resort for disputes arising in these areasdoes not withstand close scrutiny. The so-called frivo-lous and costly arbitrations under the first LLSD con-tract did not cause Prentice-Hall to seek the exclusion of,e.g., seniority or discharge disputes from ultimate resolu-tion through arbitration in the second LLSD contact.Neither did the costly nature of the arbitrations causeRespondent to seek a tightening of the time limits forprocessing grievances to arbitration under that agree-ment. See sec. II,D,4, fn. 15, supra. Furthermore, therewas no evidence that as to disciplinary actions by theEmployer, the Union, representing these employees,would act in an irrational or abusive manner. And it wasthe exclusion of arbitration from the rules and correctivedisciplines article thatwas central to the Union's ex-pressedconcerns,notpromotion or upgrading-theissues arbitrated under LLSD I.In its brief, Respondent refers to the fact that the man-agement-rights article was made subject to binding arbi-tration.Therefore, it argues, the Union could seek anoutside award restricting the application of that article toconduct alleged to breach another clause. In answer,first, that other clause itself had to be arbitrable, becausethe Union would grieve a breach of another clause andthe Company would interpose the management-rights ar-ticle in its defense and, as already noted, at least sevenarticles governing certain benefits and working condi-tions were not, including, in particular, seniority and cor-rective discipline. SeeFloridaMachine & Foundry Co.,174 NLRB 1156 (1969), remanded 441 F.2d 1005 (D.C.Cir. 1970), supplemental decision 190 NLRB 563 (1971),enfd. sub nom.Steelworkers v.NLRB,78 LRRM 2895(D.C. Cir. 1971). Second, the broad range of manage-ment rightsdiminished and restricted the areas overwhich the parties had a joint role. Third, the precedencelanguage on which Respondent insisted to the end makesclear that the broad and specific range of matters overwhich the Company exercised unilateral control, includ-ing a whole host of personnel decisions, among others,affecting the operation of its business, would and mustprevail in any conflict with another clause, not onlywhere, as asserted by Respondentin itsbrief (R. Br. 66),the clause was unsupported by specific conflicting lan-guage. Certainly, no argument would be persuasive to anarbitrator based on an interpretation of another clausethat did not in haec verba establish the claim asagainst aspecific management right.Respondent's further assertion that it would not beable to enjoin a strike protesting nonarbitrable grievancesunderBoys Markets v. Retail Clerks Local 770,398 U.S.235 (1970), andBuffaloForge Co. v. Steelworkers, 428U.S. 397 (1976), is small comfort89 when the Unionwould surely face the strong likelihood of successagainstit in a damage action under Section 301 of the Act alleg-ing breach of the express and broad no-strike commit-ment,Ryder Truck Lines v. Teamsters Local 480,727 F.2d594 (6th Cir. 1984), cert. denied 469 U.S. 825 (1984). Justas inRyder,the no-strike pledge would have been given,if the parties had agreed to Respondent's last proposalmade on October 5, in exchange for the Company's no-lockout pledge, and not in exchange for the onerous,narrow, and slanted grievance and arbitration procedure.That being the case, just as inRyder,the no-strike clauseclearly applied to disputes over nonarbitrable, as well asaribtrable,matters.Thus, strikes to protest discharges,disciplinary acts, personnel actions in which senioritywas disregarded as well as arbitrary wage decisions af-fecting one or all employees would violate the no-strikeclause andsubject the Union not only to suit but to thepunitive and extensive liquidated damage provisions in-sisted on by Respondent and, as noted at sec. II,D,7, par.5,supra,without the necessity of first bringing thematter to arbitration.The conclusionisalmostself-evident from the forego-ing that the conjunction of Respondent's grievance, arbi-tration,managementrights,rulesand corrective disci-pline, no-strike, and seniority proposals established sucha disparity between the rights the Respondent wouldenjoy,as againstthe disabilities the Union and employeeswould suffer because of the lack of effective monitoringand enforcement of even the limited benefits and rightsgranted by Respondent, that the agreement proposed byRespondent lacked mutuality and was not mutually en-forceable.As observed by the Board inSan Isabel Electric Serv-ices,225 NLRB 1073, 1079 at fn. 7 (1976):We have consistently found bad-faith bargainingin casesinwhich an employer hasinsistedon abroadmanagement rights clause and a no-strikeclause during negotiations, while,at the same time,refusing to agree to an effective grievance and arbi-tration procedure. See generally,Kayser-RothHo-sieryCompany, Inc.,176NLRB 999 (1969);ITTHenze Valve Services, Controls, and Instruments Divi-89 It is also decidedly unclear whether the principle ofBoysMarketwould apply where Respondent's last no-strike proposal made on Octo-ber 5 provides an agreement by the Union that Prentice-Hall may sue,inter alia, for injunctive relief.Would not this language constitute awaiver of the rights the Union could assert underBoys MarketandBuffa-lo Forgewith respect to a strike over a nonarbitrable subject? PRENTICE-HALL, INC.sion,ITT,166 NLRB 592 (1967);East Texas SteelCastingsCompany,Inc.,154NLRB 1080 (1965);"M" System,Inc.,Mobile Home Division Mid-StatesCorporation,129 NLRB 527 (1960).InContinental InsuranceCo. v. NLRB,495 F.2d 44 (2dCir. 1974),the court recognized that in addition to otherindications of bad faith,some of the employer's proposalsmade"it impossible for the Union to reach a collective-bargaining agreement without virtually surrendering itsright to represent the employees in disputes over work-ing conditions......Id. at 48.Particularly apt was thecourt's highlighting of the employer's insistence on a no-strike clause coupled with a limited opportunity for arbi-tration of disputes.The court stated that"[t]he Boardwas fully justified in concluding that the proposal wasnot made in good faith." Id. at 49.Also, just as in theinstant case,the Company insisted on union agreementnot to organize(or represent) other company employees.See alsoAmerican Parts System,232 NLRB 41, 47-48(1977), in which the Board,quoting fromSan Isabel,supra at 1080,stated:The Company'sproposed contract in effect"would strip the Union of any effective method ofrepresenting itsmembers"furtherexcluding it"from any participation in decisions affecting impor-tant conditions of employment. . .thus exposing[the company's] bad faith."When the onerous demand made here,not present ineitherSan IsabelorContinental Insurance Co.,prohibit-ing union and employee recourse to the courts to redressall contractual matters on which Respondent had the lastword under the grievance procedure,isadded to theother restrictive and punitive demands on whichSanIsabelandContinentalessentially relied,it is clear thatRespondent made throughout the course of bargainingsuch unusually harsh,vindictive, and unreasonable pro-posals to warrant the evidentiary conclusion that theywere offered in bad faith,in violation of the duty to bar-gain under Section 8(a)(5) and(1)of the Act.90 SeeNLRB v. Wright Motors,603 F.2d 604(7th Cir.1979); seealsoA-I King Size Sandwiches,265 NLRB 850 (1982),andKayser-Roth Hosiery Co.,176 NLRB 999 (1969).91In fact,the employees would have been better offwithout the Union than with the contract Prentice-Hallproposed.Without the Union,the employees couldpeacefully strike over any alleged unfair employer policy90 Although there is no evidence or claim of independent 8(a)(1) or (3)conduct in this proceeding,Inote that this Employer has been found tohave violated those sections of the Act by conduct engaged in the periodimmediately prior to,and overlapping the beginning of, negotiations inthis proceeding regarding certain clerical employees employed at its WestNyack,New Jersey facility where the same charging union had engagedinorganizing activities inmid-to late-1979.Prentice-Hall.Inc.,258NLRB 1340 (1981).91 "Viewed together,these three interrelated demands-broad freedomto act unilaterally in the treatment of employees,denial of an amicableand definite method for final resolution of the predictable and recurringdisputes in the administration of the contract and the surrender of theemployees' statutory right to act in concert-persuasively indicate a per-vasive intent to deny the employees the right to an effective collectivevoice in their economic destinies."Kayser-Roth Hosiery Co.,id. at 1003.671directed to them or any unjust personnel decision with-out fear of damage liability of any sort.Without theUnion,a disciplined employee could seekto assert under New Jersey law in an appropriate casefallingwithin the public policy exception,claim towrongful discharge-a claim probably foreclosed by thesole and exclusive means contract language on whichRespondent insisted.The publicpolicy exception to theemployment-at-will principlewas applied by the Su-preme Court of New Jersey to a retaliatory discharge inLally v. Copygraphics,85 N.J.668,428 A.2d 1317 (1981),inwhich the plaintiff alleged a wrongful discharge aris-ing from her filing of a compensation claim.Until Re-spondent deleted its 6-month-old demand prohibiting theexercise of Section 7 rights by employees on its premises,the employees and the Union would have been unable toretain their full organizational rights underthe Act with-out any restriction whatsoever.92 That Respondent final-ly transferred this restriction to the stewards'article andthen,at the last meeting,agreed to permit the unionsteward to perform his duties in a nonwork area is notevidence of good-faith bargaining,but rather evidence ofthe lengths to which Prentice-Hall was prepared to go tostretch out and unduly prolong the bargaining process tothe point where employees would predictably lose inter-est and a decertification petition could be timely filed.Such a demand,including the insistence on a poll of unitemployees to seek a waiver of the exercise of suchrights,was unlawful and the Union could not legitimate-ly waive these basic organizational rights under the Act.NLRBv.MagnavoxCa of Tennessee,415 U.S. 322, 325(1974).Kelly's justification for such a waiver of basicrights,that the unit should be limited"to unit business"and that permitting such activity will lead to the filing ofcharges,isno justification at all, indeed there could benone.Just as inRomo Paper ProductsCorp.,220 NLRB519, 526(1975), "as long as the Respondent insisted onthese demands it adopted a position so demonstrablyantithetical to the bargaining principle as to constitute adefiant breach of Section 8(a)(5)."The employees also would have been at last equallywell off without the Union as to those among the 23agreed items that merely providedthe existing YAYCObenefits granted unilaterally to all nonunion employees.Even to achieve parity with nonunion employees, nu-merous bargaining sessions were held before Prentice-Hallwould finally agree to provideYAYCO benefits,e.g., in the areas of profit sharing,leave of absence, holi-days, severance pay, and vacations(this last agreementnot having been reached until October 22 after the ex-change of eight written proposals).Furthermore in anumber of areas the Company,without adequate expla-nation,refused to offer benefits provided the LLSD em-ployees.For example, without any restriction on thetime for jury duty imposed on the 15 percent of nonat-torney-editorsin the LLSDunit,Prentice-Hall insistedon such limits for the composition service employees.Also credit union checkoff was rejected for these em-92 For 2 months after making its bargaining proposalson April 1, Re-spondent would have even prohibited steward-employee grievance meet-ings any where or time on its premises 672DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees as was arbitral review of seniority decisions, atthe same time these were agreed to in the second LLSDunit contract.As tothe other benefits article, there wassome prevarication,but finally,no justification,for Pren-tice-Hall's refusal to incorporatethe YAYCO benefits byreference as it had in the LLSD agreements.See sec.II,D,12,supra.Requiring the Union to list these otherbenefits seriatim before agreement about their retentioncould be reached was another cause of the stretch out inbargaining which prolonged it to the end of the certifica-tion year.Another area where the duration of bargain-ing, covering almost every session held from their sub-mission inApril to October orNovember,showing thelength to which the Company was prepared to go in set-ting up road blocks to meaningful agreement,was re-garding both the arbitration and grievances articles.Their history is recounted at sec. II,D,4 and 5, supra, re-spectively.Although agreement was reached on one ofthe two grievances,the Company'sproposals in certainprocedural and even substantive areas where agreementwould normally have been considered easily achievableexcessively prolonged the negotiation process to thepoint when employee unrest and dissatisfaction with theUnion could have been predicted.Regarding wages, the Company's unwillingness to pro-pose even a guaranteed minimum 5-percent increase inthe face of persuasive evidence that such an increaseconformed with existing companywide practice,see sec-tion II,D,10, supra, its exclusion of the article from arbi-tration,aswell as its failure to provide the Union withany input into or even notice of an appraisal reviewsystem where the contracts Respondent claimed to relyon for preparation of its wage proposal all includedeitherminimum increases or review and appeal reviewmechanism for denial of increases, buttresses the conclu-sion I have reached that the Union was effectively ex-cluded from consulting or participating in setting or re-viewing the terms and conditions of employment of unitemployees.Thislast point illustrates another tactic engaged in byRespondent,evidencing its lack of good faith. In anumber of instances,including the foregoing-anotherarising in the area of its no-strike proposal, sectionII,D,7,supra,and a third appearing regarding seniorityas governing order of layoff,section II,D,9,and sectionII,D,9 at fn. 51, supra-Respondentmisinformed theUnion that the contracts it had relied on to draft its pro-posals had provisions that fully supported the postition itwas taking in the composition services bargaining.It is no doubt true that Respondent made concessionsin various proposals over the course of bargaining, thatindeed 23 items were initialed and set aside,and that itsmovement in certain areas induced positive reactionsfrom Senick at various times in the bargaining.Yet, cer-tain of the concessions were of the nature of belated rec-ognitions of the validity of fair and timeworn standardsand procedures-for example the "just cause"standardfor discipline of employees and the adoption of the pro-vision relating to jointly sharing the costs of arbitration,compliance with time limits on processing of grievancesand for selection of an arbitrator,which did not repre-sent real movement toward agreement on the Company'spart.As noted by the court inNLRB v. Herman SausageCo., 275 F.2d 229, 232 (5th Cir. 1960), and as I find exist-ed here "one must recognize as well that bad faith is pro-hibited though done with sophistication and finesse. Con-sequently, to sit at a bargaining table, or . . . to makeconcessions here and there, could be the very means bywhich to conceal a purposeful strategy to make bargain-ing futile or fail."The Company was no doubt bargaining from a posti-tion of strength. It is relatively large and had substantialresources, not least of which is the experience of themembers ,of its bargaining team, including its chief nego-tiatorKelly and lead counsel Canoni. The Union, havingwon the election by a paper-thin margin, and employinga relatively inexperienced negotiator operating with littleorganizational support,represented a unit constituting avery small percentage of Respondent's work force, in awork area in which 95 percent of the work it performshad been historically subcontracted outside the Compa-ny.Thus, the economic and practicalrealitiesgave theCompanyenormous advantages in striking a bargain thatreflected these factors.93What the facts show, however,is that theCompanyused its strengths to impose terms that it knew left theUnion with almost no voice in the employment decisionsaffecting employees and with no effective consultativerole in these matters.Instead of recognizing the real natureof thelegal issuepresented by the history of the bargaining between theparties as analyzedhere,Respondent's chief negotiatorand counsel sought to dwell at the hearing on a fraudu-lent factual issue concerning whether during the courseof bargaining, and at appropriatetimes,the Union's ne-gotiator raised timely objections and voiced concern re-garding the Company's proposals in key areas restrictingthe union participation in the establishment of workingconditions and treatment of employees, resolution of dis-putes in the administration of the contract and the exer-cise of employee rights to protest, act in concert, andpursue claims in other forums. I conclude that the Re-spondent's agents' emphasis on an issue they knew lackedcredibility in light of the later production of its bargain-ing notes, reinforces the conclusion I have reached basedon the totality of the circumstances including these dis-credited tactics, that Prentice-Hall engaged in a courseof conduct from the outset of bargaining, which mani-fested anunwillingnessand lack of desire "to reach ulti-mate agreement,to enter into a collective-bargainingcontract."NLRB v. Insurance Agents,361U.S. 477, 485(1960).It alsofollows from what has already been concluded,thatRespondent's withdrawal of recognition from theUnion as exclusive bargaining representative in the certi-93 The bargaining on the subcontracting clause reflected this disparity,as did the periodic company references to employee turnover and its dif-ficulties in restaffing the unit. Although the bargaining on subcontractingmay not have risen to the level of a refusal to bargain, the Company'sinflexibility on providing any protection for existing employees jobs, ifonly proceduralin nature,reflects on employer motivation. So, too, thevarious delays in bargaining sessions which I have found attributable,without justification,to Respondent although not forming the basis of thedecision I reach here, reflects as well on employer motivation. PRENTICE-HALL, INC.fled unit,by its letterof November18, 1981, at a timewhen it had not fulfilled its bargainingduty toward theUnion,constitutes an independent violation of Section8(aX5) and(1) of theAct. Respondent's assertion of agood-fatih doubt in that letter,based at least in part on apetition signed by an apparent majority of unit employ-ees, is rendered a nullity by its patternof bad-faith bar-gaining;-!Of course,Respondent's prior unlawful courseof conduct completely taints the signature petition aswell ailthe decertificationpetitionfiled in Case 22-RM-588, previously dismissedby theActing Regional Direc-tor.It remainsfor otherdefenses raised by RespMttent inits brief'-to be considered.In section II,D,15, and in theAnalyAl='-andConclusions section;paragraphs 22-24,supra,Respondent first asserts thatKelly neverindicatedthat Prentice-Hall's position on managementrights or ar-bitration was a final position.At the last meeting, on No-vember 5,in response to Senick's inquiry,Kelly respond-ed that he would consider union proposals on arbitration,just cause,or seniority.Respondent further points toSenick'sacknowledgement that no final position hadbeen taken on any matterby Prentice-Hall.With theseopen items and the seveni.items agreed on in the lastthree sessions and two in the last session alone, bargain-ing had not been completed.InAlkahnSilk Label Co.,193NLRB 167, 172 (1971), citedin support of thistheory,in contrast to the case at bar,by the fourth, ifnot the third,of a series of postsettlement meetings, theemployer had made a wage offer slightly higher than theunion's last preceding wage proposal,and tentativeagreement had been reached on articles for a contractexcept for—three noneconomic items of arbitration,check-off, and unionsecurity.After theunion had indicated itsunwillingness,to sign without some form of either unionsecurity, or checkoff,and some form of arbitration andhad tpade^_revised proposals in these areas at the lastmeeting,,,respondent indicated its willingness to bargainfurther on these matters.It didso by its vicepresident'sstating there was merit to the union's latest arbitrationproposal and he( was willing to discuss the possibility ofagreeing to it.Itwas the union's failure tofollow up onthis offerto furthernegotiate that led to the conclusionof the administrative law judge,affirmed by the Board,that bargaining had not yet been completed and the post-settlement complaint alleging a refusal to bargain wasdismissed.Regardingmanagement rights,at the last meeting,when Senick said if the precedence language(incorporat-ed since June 11 in theCompany'swritten proposal) wasdeleted from the arbitration article,then the partieswould be close on both arbitration and managementrights,Kelly's response was, "We will look at this andconsiderit."Thus,10 meetings after first proposing thelimitation on an arbitrator's discretion and first statingthat this provision"isvery important to us"and firstlearning that this provision was a"problem"for theUnion,Respondent claims thatKelly'swords mean thatmovement is possible.Icannot agree,notwith thelengthy bargaining history on this clause presented onthis record.See also my finding at sectionII,D,4, fn. 27that the breach was profound as early as June 11. Kelly's673response,consistentwith otherstatementsby him whichalso held outfalse hopeof movement,is just another in-stance of the surface bargaining in which Respondent en-gaged.Following thismeeting,Kelly canceled onescheduledfor November19 and refused to meet again onany bargaining subjects.At the lastmeeting,Kelly'sresponse to Senick's in-quiry about making just cause subject to arbitral review,"Not at this stage.It falls under an area wefeel is bestserved bymanagement's sole review"hardly shows anopenness or willingness to consider change.Kelly's latercomment that"we will consider proposals you have inthe matter"of arbitration and just'cause or on senioritydoes not show any movement in light of its consistentlongstanding oppositionto third-party arbitral review inthese areas.In essence,Respondent was paying lip serv-ice to the bargaining principle without making any mean-ingful effortto reach agreement.Alkahn Silk,supra, isthus clearly distinguishable on the facts.Neither is it nec-essary for the General Counsel to establish that an im-passe was reached on any of these subjects,so long asRespondent insisted,until it ceased to bargain, on de-mands which are antithetical to the bargaining principle,Romo Paper Products Corp.,supra.Respondent also claims in its brief(R. Br. 66) that inGehnrich &Gehnrich, Inc.,258NLRB528 (1981), theBoard rejected the argument that the makingof a pro-posal discriminatoryof rights ofeconomic strikers, notinsisted on and later withdrawn,and not implemented,was not unlawful.Thus,by implication,Respondent'sproposal seeking the waiver of Section 7 on the premisesof organizationalrights, later withdrawn, was not unlaw-ful.InGehnrich,unlike the instant proceeding,the admin-istrative law judge and the Board,including the dissent,did not conclude that the employer was engaging in sur-face bargaining.Also, thedemand inGehnrichwas notan unlawful one, concerning rights of strikers, whichcould be waived,seeGemCityReady MixCo., 270NLRB1260 (1984),unlike the demand regarding basicorganizational rights in the instant case,seeMagnavoxCo., supra.Furthermore, unlike the situationinGehnrich,Re-spondent maintained its unlawful demand consistently for8 months,switching it from one article to another, and,only at the last meeting, just priorto the expiration ofthe certification year,withdrawing it. Such conducthere, in contrast toGehnrich,cannot be weighed withoutalso placing it in a context of other proposals and bar-gaining and trial tactics, indeed, the totality of Respond-ent's conduct,which demonstrates that it was seeking toavoid an agreement.Regarding the string of citations appearing in Re-spondent's briefs(R. Br. 67-68), I would reject the con-clusions in each of them as inapplicable to the facts athand. In the final analysis,the ultimate finding of badfaith is based on the totality of the circumstances.NLRBv.MilgoIndustrial,567 F.2d 540,545 (2d Cir. 1977).Those circumstances here are most closely related to thecases onwhichIhave relied.When, in addition to aclose analysis of the proposals Respondent made,its con- 674DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduct and tactics in bargaining and at trial are alsoweighed, the conclusion is strong that this employer didnot meet its obligation "to makesomereasonable effortinsomedirection to compose his differences with theUnion," the minimum requirement "if Section 8(a)(5) isto read as imposing any substantial obligation at all."NLRB v. Reed & Prince Mfg. Co.,205 F.2d 131, 135 (1stCir. 1953).Respondent also suggests thatAughenbaugh v.NorthAmerican Refractories Co.,65LRRM 2968, 2971 (Pa.Sup. Ct. 1967), would not' preclude a breach of contractaction filed by the union where the grievance article wassaid to provide an exclusive remedy (R. Br. 65).Aughen-boughmust be limited to its facts. Those show that theagreement provided that "Complaints arising under theprovision will be subject for discussion by the Companyand the Union only at the Union's request." That lan-guage was held not to spell out any element of finality;or in context, any inference of finality. In contrast, the"sole and exclusive means" language in the arbitrationarticle surely spells out a finality; it directly precludesany other means of settling all disputes that may arise.The parties' discussions, in particular, the ones held onApril 1 and June 4, show union recognition of theimpact of this clause and no respondent attempt to allaythe Union's misgivings. Finally, Kelly admitted the pre-clusion of court suit under the language at the hearing.Finally, Respondent relies on the holding by the BoardinChevronto support its defense, claiming its facts close-ly parallel those in the case sub judice.Chevronis clearlydistinguishable on the facts, unlike the arbitration, griev-ance, and management-rights proposals inChevron.Pren-tice-Hall insisted on its precedence language to the end,excluded major terms and conditions of employment, in-cluding discharge and discipline, seniority and other ben-efits, from arbitration, and closed the circle by preclud-ing union or employee suits even where grievances on alldisputes arising between them could only end in the em-ployer's unilateral review. Unlike theChevronno-strikeproposal, injunctive relief and substantial liquidated dam-ages are obtainable and recoverable on immediate courtsuitwithout the necessity of exhaustion of the arbitrationprocess, and Respondent insistedon unionsteward re-sponsibility in a separate article irrespective of whetherhe actually participated in strike action. Further, unlikethe fact inChevron,the Respondent never proposed anyacross-the-board wage increase whatsoever and relied onother contracts, falsely, to preclude even evaluation pro-cedures and review mechanisms to assist employees inimproving and so, warranting, merit increase. Further-more, far from ending up with improvements over theterms Respondent had agreed to in the LLSD units,Prentice-Hall,without reasonable explanationand, in atleastone case with an explanation which was false, insist-ed on terms no better than and, in some cases, worsethan those received by the LLSD employees. Finally,Respondent's unlawful demand for waiver of basic orga-nizationalrights has no counterpart in theChevroncase.Neither diditsbargainingtactics throughout the periodcovered by the sessions designed to unduly prolong theprocess without any real attempt to come to agreement,nor its conduct at the hearing, relying knowingly andheavily on claimed but false union acquiescence in itsproposals.CONCLUSIONS OF LAW1.The Union is the certified bargaining representativefor Respondent's employees in the following appropriateunit:All full-time and regular part-time advertisingproduction coordinators, camera operators, com-positors, pasteup artists, system operators, qualitycontrol personnel, control clerks and proofreadersemployed by the Employer in its Composition Serv-icesDepartment at its Englewood Cliffs, NewJersey facility but excluding all managerial employ-ees, confidential employees, casual employees, pro-fessional employees, watchmen, guards and supervi-sors as defined in the Act.2.Respondent violated Section 8(a)(5) and (1) of theAct bybargainingin bad faith with nointentionof enter-ing into any final or binding collective-bargaining agree-mentand by withdrawing its recognition of the Union asthe exclusive collective-bargaining representative of theemployees in the unit described in paragraph 1.3.The unfair labor practices found affect commercewithin the meaning of Section 2(6) and (7) of the Act.94THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist from such conduct or like or relatedconduct and take affirmative action to effectuate thepolicies of the Act. I shall also recommend that Re-spondent be ordered to bargain collectively in goodfaith,on request, with the Union as the exclusive bar-gainingrepresentative of its employees in the above unit;in the event that an understanding is reached, to embodysuch understanding in a signed agreement; and to postthe attached notice.In order to ensure that the employees will be accordedthe statutorily prescribed services of their elected bar-gaining agent for the period provided by law, I shall rec-ommend that the initial year of certification begin on thedate that Respondent commences to bargain in goodfaith with the Union as the bargaining representative inthe appropriateunit.Southern Paper Box Co.,193 NLRB881, 883 (1971).9594 Respondent's motion to correct typographical errors in the record isgranted. Copies of that motion have been incorporated into the officialrecord of this case.95 Although I am precluded from concluding that Respondent unlaw-fully refused to bargain prior to the May 5, 1981 date alleged in the com-plaint (because the General Counsel does not allege a prior date and Sec.10(b) of the Act would not permit it), nonetheless, I am confident in con-cluding that the Employer's totality of conduct both within and withoutthe 10(b) period is such that the period of required bargaining will be Iyear with no setoff for the period of some 3-1/2 months from the com-mencement of bargaining not alleged as a violation of the bargaining obli-gation in the complaint. Cf.Gloinac Plastics,234 NLRB 1309 (1978),enfd. 592 F.2d 94 (2d Cir. 1979). PRENTICE-HALL, INC.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed96ORDERTheRespondent,Prentice-Hall,Inc.,EnglewoodCliffs,New Jersey,itsofficers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain collectively and in good faithconcerning rates of pay,hours of employment,and otherterms and conditions of employment with District 65,United Automobile,Aerospace and Agricultural Imple-mentWorkers of America,AFL-CIO bybargainingwith the Union in bad faith with no intention of enteringinto any final or binding collective-bargaining agreementand by withdrawing its recognition of the Union as theexclusive collective-bargaining representative of the em-ployees in the following appropriate unit:All full-time and regular part-time advertisingproduction coordinators,camera operators, com-positors,pasteup artists,system operators,qualitycontrol personnel,control clerks and proofreadersemployed by the Employer in its Composition Serv-icesDepartment at its EnglewoodCliffs,NewJersey facility but excluding all managerial employ-ees, confidential employees,casual employees, pro-fessional employees,watchmen,guards and supervi-sors as defined inthe Act.(b) In any like or related manner interferingwith, re-straining,or coercing employees in the exercise of therightsguaranteed them by Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)On request,bargaincollectivelyand in good faithconcerningrates of pay,hours of employment,and otherterms and conditions of employmentwith the above-named Union as the exclusive bargaining representativeof its employees in the above-described unit, and embodyin a signed agreement any understanding reached. Theinitialyearof the Union's certification as the exclusivebargaining representative of the employeesin the above-designated unit will begin on the date Respondent com-mences bargaining in good faith with the Union as suchrepresentative.(b) Post at its facility in EnglewoodCliff,New Jersey,copies of the attached notice marked"Appendix."9799 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.97 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment of675Copies of the notice,on forms provided by the RegionalDirector for Region 22, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.the UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Boardhas found that weviolated the National LaborRelationsAct and has or-dered us to post andabide by thisnotice.WE WILL NOT refuseto bargaincollectively and ingood faithconcerningrates of pay, hours of employ-ment,and otherterms and conditionsof employmentwith District 65, United Automobile, Aerospace and Ag-ricultural ImplementWorkers of America, AFL-CIO asthe exclusivebargaining representativeof our employeesin the unitdescribed below:All full-time and regular part-time advertising pro-duction coordinators,camera operators,composi-tors, pasteup artists,system operators,quality con-trol personnel, control clerks and proofreaders em-ployed by the Employer in its Composition ServicesDepartment at its EnglewoodCliffs,New Jersey fa-cility but excluding all managerial employees, confi-dential employees,casual employees,professionalemployees,watchmen,guards and supervisors asdefined in the Act.WE WILL NOTin anylike or relatedmanner interferewith, restrain,or coerce our employees in the exercise ofthe rights guaranteed them in Section7 of the Act.WE WILL, onrequest,bargaincollectivelyand in goodfaith concerning rates of pay,hours of employment, andother terms and conditions of employment with theabove Union as the exclusive representative of our em-ployees in the appropriate bargaining unit as statedabove,and embody any understanding reached in asigned agreement.PRENTICE-HALL, INC.